Exhibit 10.1

REVOLVING CREDIT AGREEMENT

dated as of

March 28, 2017

among

SOUTHWEST GAS HOLDINGS, INC.,

as Borrower,

THE LENDERS LISTED ON THE SIGNATURE PAGES HERETO

and

THE BANK OF NEW YORK MELLON,

as Administrative Agent,

BANK OF AMERICA, N.A.,

as Co-Syndication Agent,

JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agent,

THE BANK OF NEW YORK MELLON,

as Joint Lead Arranger and Joint Bookrunner,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arranger and Joint Bookrunner,

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arranger and Joint Bookrunner

$100,000,000



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              PAGE   ARTICLE I DEFINITIONS      1    

Section 1.01

   Definitions.      1   ARTICLE II THE CREDIT FACILITY      22    

Section 2.01

   Loans.      22    

Section 2.02

   Borrowing Procedure.      22    

Section 2.03

   Termination, Reduction, Increase and Extension of Commitments.      23    

Section 2.04

   Repayment.      26    

Section 2.05

   Optional Prepayment.      26    

Section 2.06

   Defaulting Lenders.      26   ARTICLE III INTEREST AND FEES      28    

Section 3.01

   Interest Rate Determination; Conversion.      28    

Section 3.02

   Interest on ABR Loans.      29    

Section 3.03

   Interest on Eurodollar Loans.      29    

Section 3.04

   Interest on Overdue Amounts.      30    

Section 3.05

   Day Counts.      30    

Section 3.06

   Maximum Interest Rate.      30    

Section 3.07

   Commitment Fees.      31   ARTICLE IV DISBURSEMENT AND PAYMENT      32    
Section 4.01    Disbursement.      32     Section 4.02    Method and Time of
Payments; Sharing among Lenders.      32     Section 4.03    Compensation for
Losses.      33     Section 4.04    Withholding and Additional Costs.      34  
  Section 4.05    Funding Impracticable.      38     Section 4.06    Expenses;
Indemnity; Damage Waivers.      39     Section 4.07    Survival.      40    
Section 4.08    Replacement of a Lender.      40  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     41     Section 5.01    Representations and Warranties.      41     Section
5.02    Survival.      46  

ARTICLE VI CONDITIONS PRECEDENT

     47     Section 6.01    Conditions to the Availability of the Commitments.
     47     Section 6.02    Conditions to All Loans.      49     Section 6.03   
Satisfaction of Conditions Precedent.      50  

 

i



--------------------------------------------------------------------------------

ARTICLE VII COVENANTS

     50     Section 7.01    Affirmative Covenants.      50     Section 7.02   
Negative Covenants.      54     Section 7.03    Financial Covenant.      57  

ARTICLE VIII EVENTS OF DEFAULT

     57     Section 8.01    Events of Default.      57  

ARTICLE IX THE ADMINISTRATIVE AGENT

     60     Section 9.01    The Agency.      60     Section 9.02    The
Administrative Agent’s Duties.      60     Section 9.03    Limitation of
Liabilities.      61     Section 9.04    The Administrative Agent as a Lender.
     61     Section 9.05    Lender Credit Decision.      61     Section 9.06   
Indemnification.      62     Section 9.07    Successor Administrative Agent.   
  62     Section 9.08    No Duty Regarding Discretionary Actions.      63    
Section 9.09    Syndication and Other Agents.      63   ARTICLE X EVIDENCE OF
LOANS; TRANSFERS      63     Section 10.01    Evidence of Loans; Revolving
Credit Notes.      63     Section 10.02    Participations.      64    
Section 10.03    Assignments.      65     Section 10.04    Certain Pledges.     
66   ARTICLE XI MISCELLANEOUS      66     Section 11.01    APPLICABLE LAW.     
66     Section 11.02    WAIVER OF JURY TRIAL.      67     Section 11.03   
Jurisdiction and Venue.      67     Section 11.04    Set-off.      67    
Section 11.05    Confidentiality.      68     Section 11.06    Integration;
Amendments and Waivers.      69     Section 11.07    Cumulative Rights; No
Waiver.      70     Section 11.08    Notices.      70     Section 11.09   
Separability.      73     Section 11.10    Parties in Interest.      73    
Section 11.11    Execution in Counterparts.      73     Section 11.12    USA
Patriot Act Notice.      74     Section 11.13    Acknowledgment and Consent to
Bail-In of EEA Financial Institutions.      74  

 

ii



--------------------------------------------------------------------------------

SCHEDULE      Schedule I    Lenders and Commitments      Schedule II    Form of
Schedule II Certificate      Schedule III    Existing Liens    EXHIBITS     
Exhibit A    Form of Borrowing Request for Loans      Exhibit B    Form of
Conversion Request      Exhibit C    Form of Revolving Credit Note      Exhibit
D    Form of Opinion of Borrower’s Counsel      Exhibit E    Form of Assignment
and Acceptance      Exhibit F    Form of Confidentiality Agreement      Exhibit
G    Form of Increase Request      Exhibit H    Form of Extension Request     
Exhibit I    Form of Supplement under Section 2.03(c)      Exhibit J    Form of
Replacement Lender Supplement under Section 2.03(e)   

 

iii



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT, dated as of March 28, 2017, among SOUTHWEST GAS
HOLDINGS, INC., a California corporation (the “Borrower”), each of the lenders
from time to time parties to this Agreement (collectively, the “Lenders”), and
THE BANK OF NEW YORK MELLON, as Administrative Agent (the “Administrative
Agent”).

WITNESSETH:

WHEREAS, the Borrower has requested the Lenders severally to commit to lend to
the Borrower up to $100,000,000 on a revolving basis to fund fees and expenses
associated with this Agreement (as defined below) and for general corporate
purposes; and

WHEREAS, the Lenders are willing to make such loans, on the terms and conditions
provided herein;

NOW, THEREFORE, the parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01    Definitions.

(a)    Terms Generally. The definitions ascribed to terms in this Agreement
apply equally to both the singular and plural forms of such terms. Whenever the
context may require, any pronoun shall be deemed to include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be interpreted as if followed by the phrase “without
limitation”. The phrase “individually or in the aggregate” shall be deemed
general in scope and not to refer to any specific Section or clause of this
Agreement. All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. The
table of contents, headings and captions herein shall not be given effect in
interpreting or construing the provisions of this Agreement. Except as otherwise
expressly provided herein, all references to “dollars” or “$” shall be deemed
references to the lawful money of the United States of America.

(b)    Accounting Terms. Except as otherwise expressly provided herein, the term
“consolidated” and all other terms of an accounting nature shall be interpreted
and construed in accordance with GAAP, as in effect from time to time; provided,
however, that, for purposes of determining compliance with any covenant set
forth in Article VII, such terms shall be construed in accordance with GAAP as
in effect on the date of this Agreement, applied on a basis consistent with the
construction thereof applied in preparing the Borrower’s audited financial
statements referred to in Section 5.01(k). If



--------------------------------------------------------------------------------

there shall occur a change in GAAP which but for the foregoing proviso would
affect the computation used to determine compliance with any covenant set forth
in Article VII, the Borrower and the Lenders agree to negotiate in good faith in
an effort to agree upon an amendment to this Agreement that will permit
compliance with such covenant to be determined by reference to GAAP as so
changed while affording the Lenders the protection intended to be afforded by
such covenant prior to such change (it being understood, however, that such
covenant shall remain in full force and effect in accordance with its existing
terms unless and until such amendment shall become effective).

(c)     Other Terms. The following terms have the meanings ascribed to them
below or in the Sections of this Agreement indicated below:

“ABR Loans” means Loans that bear interest at a rate or rates determined by
reference to the Alternate Base Rate.

“Acquisition” means any purchase or other acquisition by the Borrower or a
direct or indirect Subsidiary of the Borrower of (a) any assets of any other
Person that, taken together, constitute a business unit, or (b) any capital
stock of or equity interests in any other Person if, immediately thereafter,
such other Person would be a direct or indirect Subsidiary of the Borrower.

“Act” has the meaning assigned to such term in Section 11.12.

“Administrative Agent” means The Bank of New York Mellon, acting in the capacity
of administrative agent for the Lenders, or any successor administrative agent
appointed pursuant to the terms of this Agreement.

“Administrative Questionnaire” means an administrative details reply form
delivered by a Lender to the Administrative Agent, in substantially the form
provided by the Administrative Agent or the form attached to an Assignment and
Acceptance.

“Affiliate” means, when used with reference to any Person, a Person (other than
a Subsidiary) which directly or indirectly controls, is controlled by, or is
under common control with, such other Person. For purposes of this definition,
“control” (including with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”) as applied to any Person, means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise.

“Agreement” means this Revolving Credit Agreement, as it may be amended,
modified or supplemented from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of:

 

2



--------------------------------------------------------------------------------

(i)    the rate of interest from time to time publicly announced by the
Administrative Agent as its prime commercial loan rate in effect on such day;

(ii)    the sum of (a) 1/2 of 1% per annum and (b) the Federal Funds Effective
Rate in effect on such day; and

(iii)    the sum of (a) 1% per annum and (b) the One Month LIBOR Rate in effect
on such date.

The Alternate Base Rate shall change as and when the greatest of the foregoing
rates shall change. Any change in the Alternate Base Rate shall become effective
as of the opening of business on the day of such change.

“Anti-Corruption Laws” means, with respect to any Person, any law of any
jurisdiction concerning or relating to bribery or corruption that is applicable
to such Person, including, without limitation, the U.S. Foreign Corrupt
Practices Act and the U.K. Bribery Act.

“Anti-Terrorism Laws” means any law or regulation relating to terrorism,
anti-terrorism, money laundering or anti-money laundering activities, including
without limitation the U.S. Money Laundering Control Act of 1986 and the U.S.
Bank Secrecy Act as amended by the Act (as defined in Section 11.12).

“Applicable Lending Office” means, with respect to a Loan, the applicable office
of the Lender for making such Loan, as specified in Schedule I or in an
Administrative Questionnaire delivered to the Administrative Agent as the office
from which such Lender makes Loans of the relevant type.

“Applicable Margin” means, at any date and with respect to each Loan during
which the applicable Pricing Level set forth below is in effect, the percentage
set forth below adjacent to such Pricing Level:

 

Pricing

  Level

 

  

Applicable

Margin

 

  

Applicable

Margin

 

    

Eurodollar Loans

 

  

ABR Loans

 

      I

 

  

0.750%

 

  

0.000%

 

     II

 

  

0.875%

 

  

0.000%

 

     III

 

  

1.000%

 

  

0.000%

 

     IV

 

  

1.125%

 

  

0.125%

 

 

3



--------------------------------------------------------------------------------

     V

 

  

1.250%

 

  

0.250%

 

     VI

 

  

1.500%

 

  

0.500%

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Assignee” has the meaning assigned to such term in Section 10.03(a).

“Assignment and Acceptance” has the meaning assigned to such term in
Section 10.03(a).

“Available Commitment” means, on any day, an amount equal to (a) the Total
Commitment on such day minus (b) the aggregate outstanding principal amount of
Loans on such day.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Borrower” has the meaning assigned to such term in the preamble.

“Borrowing Date” means, with respect to any Loan, the Business Day set forth in
the relevant Borrowing Request as the date upon which the Borrower desires to
borrow such Loan.

“Borrowing Request” means a request, substantially in the form of Exhibit A, by
the Borrower for Loans, which shall specify (a) the requested Borrowing Date,
(b) the aggregate amount of such Loans, and (c) (i) whether such Loans are to
bear interest initially as ABR Loans or Eurodollar Loans and (ii) if applicable,
the initial Interest Period therefor.

“BSA” has the meaning assigned to such term in Section 7.01(j).

“Business Day” means any day that is (a) not a Saturday, Sunday or other day on
which commercial banks in the City of New York or the State of Nevada are
authorized

 

4



--------------------------------------------------------------------------------

by law to close and (b) with respect to any Eurodollar Loan, a day on which
commercial banks are open for domestic and international business (including
dealings in U.S. dollar deposits) in London.

“Capital Lease” means, as to the Borrower and its Subsidiaries, a lease of (or
other agreement conveying the right to use) real and/or personal Property, the
obligations with respect to which are required to be classified and accounted
for as a capital lease on a balance sheet of the Borrower or any of its
Subsidiaries under GAAP (including Statement of Financial Accounting Standards
No. 13 of the Financial Accounting Standards Board).

“Capital Lease Obligations” means, as to the Borrower and its Subsidiaries, the
obligations of the Borrower or any of its Subsidiaries to pay rent or other
amounts under a Capital Lease and, for purposes of this Agreement, the amount of
such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP (including such Statement No. 13 referenced in the
definition of “Capital Lease”).

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, and any regulation promulgated thereunder.

“Change in Control” means the occurrence of any of the following conditions:
(a) the Borrower shall fail to own all of the issued and outstanding capital
stock of the Intermediate Holding Company, (b) the Intermediate Holding Company
shall fail to own all of the issued and outstanding capital stock of SGC,
(c) any Person or group of associated Persons acting in concert shall have
acquired an aggregate of more than 50% of the outstanding shares of voting stock
of the Borrower, or (d) individuals who constitute the board of directors of the
Borrower, the Intermediate Holding Company or SGC on the Effective Date (each,
an “Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the
Effective Date, whose election, or nomination for election by the Borrower’s,
the Intermediate Holding Company’s or SGC’s shareholders, was approved by a vote
of a majority of the directors comprising the applicable Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Borrower, the
Intermediate Holding Company or SGC in which such person is named as a nominee
for director, without objection to such nomination) shall be, for purposes of
this clause (d), considered as though such person were a member of such
Incumbent Board.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to a Lender, the amount set forth opposite such
Lender’s name under the heading “Commitment” on Schedule I, as such amount may
be reduced or increased from time to time pursuant to Section 2.03.

“Commitment Fee” has the meaning assigned to such term in Section 3.07.

 

5



--------------------------------------------------------------------------------

“Communications” has the meaning assigned to such term in Section 11.08(d).

“Confidential Information” means information delivered to the Administrative
Agent for the Lenders or to a Lender by or on behalf of the Borrower in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is confidential or proprietary in nature at the time it is so
delivered or information obtained by the Administrative Agent or such Lender in
the course of its review of the books or records of the Borrower contemplated
herein; provided that such term shall not include information (a) that was
publicly known or otherwise known to the Administrative Agent or such Lender
prior to the time of such disclosure, (b) that subsequently becomes publicly
known through no act or omission by the Administrative Agent or such Lender or
any Person acting on the Administrative Agent’s or such Lender’s behalf,
(c) that otherwise becomes known from a third party who the Administrative Agent
or such Lender did not know or have reason to believe received such information
in a restricted or unlawful manner or (d) that constitutes financial information
delivered to the Administrative Agent or such Lender that is otherwise publicly
available.

“Consenting Lender” has the meaning assigned to such term in Section 2.03(e).

“Contingent Obligation” means, for the Borrower and its Subsidiaries, any direct
or indirect Contractual Obligation with respect to any Debt, lease, dividend,
letter of credit or other obligation (the “primary obligations”) of another
Person (the “primary obligor”), including, without limitation, any obligation of
the Borrower or any Subsidiary, whether or not contingent, (a) to purchase,
repurchase or otherwise acquire such primary obligations or any Property
constituting direct or indirect security therefor, or (b) to advance or provide
funds (i) for the payment or discharge of any such primary obligation, or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency or any balance sheet item, level
of income or financial condition of the primary obligor prior to such obligation
being a stated or determinable amount, or (c) to purchase Property, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, or (d) otherwise to assure or hold harmless the holder of any such
primary obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or if indeterminable, the maximum reasonably
anticipated liability in respect thereof.

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

“Conversion Date” means, with respect to a Loan, the date on which a conversion
of interest rates on such Loan shall take effect.

 

6



--------------------------------------------------------------------------------

“Conversion Request” means a request, substantially in the form of Exhibit B, by
the Borrower to convert the interest rate basis for all or portions of
outstanding Loans, which shall specify (a) the requested Conversion Date, which
shall be not fewer than three Business Days after the date of such Conversion
Request, (b) the aggregate amount of such Loans, on and after the Conversion
Date, which are to bear interest as ABR Loans or Eurodollar Loans and (c) the
term of the Interest Periods therefor, if any.

“Credit Documents” means this Agreement and the Revolving Credit Notes.

“Debt” means, with respect to the Borrower and its Subsidiaries, (a) all
obligations for borrowed money, including interest or fees of any nature related
to the borrowing of money accrued but unpaid, (b) all obligations under letters
of credit, bills of exchange or bankers’ acceptances, (c) all obligations
representing the deferred purchase price of Property or services which in
accordance with GAAP would be shown on the balance sheet as a liability, (d) all
obligations, whether or not assumed by or with recourse to such Person, secured
by Liens upon, or payable out of the proceeds or production from, assets owned
by such Person, (e) all Capital Lease Obligations, and (f) all Contingent
Obligations.

“Declining Lender” has the meaning assigned to such term in Section 2.03(e).

“Default” means any event or circumstance which, with the giving of notice or
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means, at any time, any Lender that, at such time (a) has
failed to fund any portion of the Loans required to be funded by it hereunder
within two Business Days of the date required to be funded by it hereunder,
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding has not been satisfied (each of which conditions
precedent, together with any applicable Default, shall be specifically
identified in such writing), (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, unless the subject
of a good faith dispute, (c) has become, or the parent company of which has
become, the subject of a bankruptcy or insolvency proceeding or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar official charged with reorganization or liquidation of its
business or a custodian appointed for it (or has taken any actions in
furtherance of any such proceeding or appointment, or acquiesced, approved, or
consented to, any such steps), (d) has notified the Administrative Agent or the
Borrower in writing that it will not fund or is unable to fund any portion of
the Loans required to be funded by it, unless the subject of a good faith
dispute, (e) has made a public statement to the effect that such Lender is
generally not funding any loans required to be funded by it under financing
arrangements similar to those provided under this Agreement, (f) has failed,
within three Business Days after written request by the Administrative Agent or
the Borrower, to confirm in writing to the Administrative Agent

 

7



--------------------------------------------------------------------------------

and the Borrower that it will comply with its prospective funding requirements
hereunder (provided that such Lender shall cease to be Defaulting Lender
pursuant to this clause (f) upon receipt of such written confirmation by the
Administrative Agent and the Borrower); provided that a Lender shall not qualify
as a Defaulting Lender solely as a result of the acquisition or maintenance of
an ownership interest in such Lender or its parent company, or of the exercise
of control over such Lender or any Person controlling such Lender, by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender, or (g) has become the subject of a Bail-In Action. Any determination by
the Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (g) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.06(d)) upon delivery of written notice of such
determination to the Borrower and each Lender.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning assigned to such term in Section 6.01.

“Eligible Institution” means any commercial bank, trust company, banking
association or other financial institution.

“Environmental Claim” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law or for release or injury to the environment
or threat to public health, personal injury (including sickness, disease or
death), property damage, natural resources damage, or otherwise alleging
liability or responsibility for damages (punitive or otherwise), cleanup,
removal, remedial or response costs, restitution, civil or criminal penalties,
injunctive relief, or other type of relief, resulting from or based upon

 

8



--------------------------------------------------------------------------------

(a) the presence, placement, discharge, emission or release (including
intentional and unintentional, negligent and non-negligent, sudden or
non-sudden, accidental or non-accidental placement, spills, leaks, discharges,
emissions or releases) of any Hazardous Material at, in or from Property,
whether or not owned by the Borrower, or (b) any other circumstances forming the
basis of any violation, or alleged violation, of any Environmental Law.

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters; including
CERCLA, the Clean Air Act, the Federal Water Pollution Control Act of 1972, the
Solid Waste Disposal Act, the Federal Resource Conservation and Recovery Act and
the Toxic Substances Control Act.

“Environmental Permits” has the meaning assigned to such term in
Section 5.01(l)(ii).

“ERISA” means the Employee Retirement Income Security Act of 1974 and any
regulation promulgated thereunder, as amended from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower or any Subsidiary of the Borrower within
the meaning of Section 414(b), 414(c) or 414(m) of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which the Borrower or any
ERISA Affiliate was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or the Borrower or any ERISA Affiliate incurred a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or receipt by the Borrower or any ERISA Affiliate of notice
from the Multiemployer Plan that the Multiemployer Plan is in critical or
endangered status, in reorganization or insolvent; (d) the filing by the
Borrower or any ERISA Affiliate of a notice of intent to terminate a Pension
Plan under a distress termination under Section 4041 of ERISA; (e) receipt by
the Borrower or any ERISA Affiliate of notice from the PBGC of the institution
by the PBGC of proceedings to terminate a Pension Plan; (f) receipt by the
Borrower or any ERISA Affiliate of notice from the PBGC of the appointment of a
trustee to administer a Pension Plan; (g) the determination by an actuary for
the Pension Plan that the Pension Plan is considered an at-risk plan within the
meaning of Section 430 of the Code or Section 303 of ERISA; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA and claims for
benefit and funding obligations in the ordinary course, upon the Borrower or any
ERISA Affiliate.

 

9



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Lending Office” means the office of each Lender through which it
will be making or maintaining Eurodollar Loans, as reported by such Lender to
the Administrative Agent.

“Eurodollar Loans” means Loans that bear interest at a rate or rates determined
by reference to LIBOR.

“Eurodollar Reserve Percentage” means, for any day, the percentage prescribed by
the Federal Reserve Board for determining the maximum reserve requirement
(including any marginal, supplemental or emergency reserve requirements) on such
day for a member bank of the Federal Reserve System in respect of “Eurocurrency
Liabilities” (as defined in Regulation D of the Federal Reserve Board (or any
successor regulation), as amended from time to time) for other deposits having a
maturity approximately equal to the applicable Interest Period.

“Event of Default” has the meaning assigned to such term in Section 8.01.

“Excluded Taxes” means (a) all present and future taxes, levies, imposts,
duties, deductions, withholdings, fees, liabilities and similar charges imposed
on or measured by the overall net income of any Lender (or any office, branch or
subsidiary of such Lender) or any franchise taxes, taxes on doing business or
taxes measured by capital or net worth imposed on any Lender (or any office,
branch or subsidiary of such Lender), in each case imposed by the United States
of America or any political subdivision or taxing authority thereof or therein,
or taxes on or measured by the overall net income of any office, branch or
subsidiary of a Lender or any franchise taxes, taxes imposed on doing business
or taxes measured by capital or net worth imposed on any office, branch or
subsidiary of such Lender, in each case imposed by any foreign country or
subdivision thereof in which such Lender’s principal office or Eurodollar
Lending Office is located and (b) any U.S. federal withholding Taxes imposed
under FATCA.

“Existing Termination Date” has the meaning assigned to such term in
Section 2.03(e).

“Extension Request” means a request by the Borrower for an extension of the
Termination Date in accordance with Section 2.03(e).

“FATCA” means Sections 1471 through 1474 of the Code and any regulations
(whether temporary or proposed) that are issued thereunder or official
governmental interpretations thereof.

 

10



--------------------------------------------------------------------------------

“Federal Funds Effective Rate”: for any day, means the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate for any day is less than zero, the Federal Funds Effective Rate
for such day will be deemed to be zero.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System (or any successor Governmental Authority).

“Funded Debt” means, for the Borrower and its Subsidiaries, (a) all obligations
for borrowed money, (b) all obligations representing the deferred purchase price
of Property or services which in accordance with GAAP would be shown on a
balance sheet of such Person as a liability due more than 12 months from the
date of the occurrence or evidenced by a note or similar instrument, (c) all
Capital Lease Obligations and (d) all Contingent Obligations.

“GAAP” means generally accepted accounting principles, as set forth in the
Accounting Standards Codification of the Financial Accounting Standards Board or
in such other statements by such other entities as may be approved by a
significant segment of the accounting profession of the United States of
America.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Hazardous Materials” means all those substances which are regulated by, or
which may form the basis of liability under, any Environmental Law, including
all substances identified under any Environmental Law as a pollutant,
contaminant, waste, solid waste, hazardous waste, hazardous constituent, special
waste, hazardous substance, hazardous material, or toxic substance, or petroleum
or petroleum derived substance or waste.

“Increase Request” means a request by the Borrower for an increase of the Total
Commitment in accordance with Section 2.03(c).

“Incremental Lender” has the meaning assigned to such term in Section 2.03(c).

“Incumbent Board” has the meaning specified in the definition of “Change in
Control.”

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower

 

11



--------------------------------------------------------------------------------

under any Credit Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 4.06(c).

“Intermediate Holding Company” means Southwest Gas Utility Group, Inc., a
California corporation.

“Interest Period” means, with respect to any Eurodollar Loan, each one week, or
one, two, three or six-month period, or if made available by all Lenders,
periods of seven to thirty-one days or twelve months, such period being the one
selected by the Borrower pursuant to Section 2.02 or 3.01 and commencing on the
date such Loan is made, on any Conversion Date from an ABR Loan to a Eurodollar
Loan or at the end of the preceding Interest Period, as the case may be;
provided, however, that:

(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next Business Day, unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(c) below, end on the last Business Day of a calendar month; and

(c)    any Interest Period that would otherwise end after the Termination Date
then in effect shall end on the Termination Date.

“Investments” means any direct or indirect purchase or acquisition of any
obligations or other securities of, or any interest in, any Person, or any
advance (other than payroll, travel and similar advances to cover matters that
are expected at the time of such advance ultimately to be treated as an expense
for accounting purposes and that are made in the ordinary course of business),
loan, extension of credit or capital contribution to, or any other investment
in, any Person including, without limitation, any Affiliates of such Person.
Notwithstanding the foregoing, any purchase, acquisition, loan, extension of
credit, capital contribution to, or other investment in or payment to, any
Person by the Borrower or any direct or indirect Subsidiary of the Borrower made
for the purpose of consummating an Acquisition (including any investment by the
Borrower in a Subsidiary if the proceeds are used (i) as purchase consideration
in an Acquisition or (ii) to fund an investment by a Subsidiary in any other
Subsidiary, or a series of downstream investment transactions between
Subsidiaries, if the proceeds are ultimately used as purchase consideration in
an Acquisition) shall not constitute an Investment.

“IRS” means the Internal Revenue Service (or any successor Governmental
Authority).

 

12



--------------------------------------------------------------------------------

“Joint Bookrunners” means The Bank of New York Mellon, JPMorgan Chase Bank, N.A.
and Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Joint Lead Arrangers” means The Bank of New York Mellon, JPMorgan Chase Bank,
N.A. and Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Lenders” has the meaning assigned to such term in the preamble.

“LIBOR” means, with respect to any Eurodollar Loan for any Interest Period, the
rate per annum equal to the ICE Benchmark Administration Limited LIBOR Rate (or
such successor thereto if the ICE Benchmark Administration Limited is no longer
making such a rate available) appearing on the applicable Bloomberg screen (or
other commercially available source as designated by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to U.S. dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for U.S. dollar deposits with
a maturity comparable to such Interest Period. In the event that such rate is
not available at such time for any reason, then the “LIBOR” with respect to such
Eurodollar Loan for such Interest Period shall be the rate at which U.S. dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Person serving as the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. In the event that LIBOR ever falls below
zero, LIBOR shall be deemed to be zero for purposes of this definition.

“Lien” means any voluntary or involuntary mortgage, assignment, pledge, security
interest, encumbrance, lien, claim or charge of any kind on or with respect to,
or any preferential arrangement with respect to the payment of any obligations
with the proceeds or from the production of, any asset of any kind, including,
without limitation, any agreement to give any of the foregoing, any conditional
sale or other title retention agreement or any lease in the nature thereof.

“Loans” has the meaning assigned to such term in Section 2.01.

“Margin Stock” means “margin stock” as such term is defined in Regulations T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means a change, or announcement of a change, which
would reasonably be expected, immediately or with the passage of time, to result
in a material adverse change in, or a material adverse effect upon, any of
(a) the operations, business, Property, financial condition of the Borrower or
the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower timely to perform any of its material obligations, or of the Lenders to
exercise any remedy, under any Credit

 

13



--------------------------------------------------------------------------------

Document or (c) the legality, validity, binding nature or enforceability of any
Credit Document.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Multiemployer Plan” means a “multiemployer plan” (within the meaning of
Section 4001 (a)(3) of ERISA) and to which any ERISA Affiliate makes, is making,
or is obligated to make contributions or has made, or been obligated to make,
contributions.

“Net Worth” means the amount of the Borrower’s stockholders’ equity determined
in accordance with GAAP.

“New Lender” has the meaning assigned to such term in Section 2.03(c).

“Obligations” means the Loans and any other liability or duty owing by the
Borrower to the Administrative Agent or any Lender or Indemnitee hereunder.

“OFAC” has the meaning assigned to such term in Section 7.01(j).

“One Month LIBOR Rate” means, with respect to any Loan bearing interest by
reference to the Alternate Base Rate, the rate per annum equal to the ICE
Benchmark Administration Limited LIBOR Rate (or such successor thereto if the
ICE Benchmark Administration Limited is no longer making such a rate available)
appearing on the applicable Bloomberg screen (or other commercially available
source as designated by the Administrative Agent from time to time for purposes
of providing quotations of interest rates applicable to U.S. dollar deposits in
the London interbank market) at approximately 11:00 a.m., London time, on each
day (provided that if such day is not a Business Day, then on the most recent
Business Day), as the rate for U.S. dollar deposits with a one (1) month
maturity. In the event that such rate is not available at such time for any
reason, then the “One Month LIBOR Rate” with respect to such Loan bearing
interest by reference to the Alternate Base Rate shall be the rate at which U.S.
dollar deposits of $5,000,000 and for a one (1) month maturity are offered by
the principal London office of the Person serving as the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, on each day (provided that if such day is not a
Business Day, then on the most recent Business Day). In the event that the One
Month LIBOR Rate ever falls below zero, the One Month LIBOR Rate shall be deemed
to be zero for purposes of this definition.

“Other Connection Taxes” means, with respect to the Administrative Agent or any
Lender, Taxes imposed as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction imposing such Tax
(other than connections arising from the Administrative Agent or such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under,

 

14



--------------------------------------------------------------------------------

received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Loan or Credit Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.08).

“Participant” has the meaning assigned to such term in Section 10.02(a).

“Participant Register” has the meaning assigned to such term in
Section 10.02(b).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
Governmental Authority).

“Pension Plan” means any “employee pension benefit plan”, as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) that is maintained,
contributed to or required to be contributed to by the Borrower and any ERISA
Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.

“Permitted Investments” means (i) Investments of the Borrower in any Subsidiary
for the substantially contemporaneous acquisition, improvement or lease of
Property, (ii) other Investments of the Borrower in any Subsidiary in an amount
not in excess of $50,000,000 in the aggregate in any fiscal year,
(iii) Investments of any Subsidiary in the Borrower or any other Subsidiary, and
(iv) cash Investments in (a) U.S. government and agency securities; (b) money
market funds rated AA or A-1 or better by S&P and Aaa or P-1 or better by
Moody’s; (c) municipal securities rated within the top two ratings by S&P and
Moody’s; (d) repurchase agreements with reputable financial institutions fully
secured by collateral consisting of securities described in clauses (a) and
(b) above having a market value at least equal to 102% of the amount so
invested; (e) bankers’ acceptances issued by a bank rated Aaa or better by
Moody’s or rated AA or better by S&P and eligible for purchase by a Federal
Reserve Bank; (f) interest-bearing demand or time deposits (including
certificates of deposit) in banks and savings and loan associations, provided
such deposits are (1) secured at all times, in the manner and to the extent
provided by law, by collateral consisting of securities described in clauses
(a) and (b) above having a market value of no less than 102% of the amount of
moneys so invested or (2) fully insured by federal deposit insurance; (g) shares
of any “regulated investment company” within the meaning of Section 851(a) of
the Code, the assets of which consist only of securities or investments
described in clauses (a) through (f) above; (h) commercial paper (including both
non-interest-bearing discount obligations and interest-bearing obligations
payable on demand or on a specified date not more than one

 

15



--------------------------------------------------------------------------------

year after the date of issuance thereof) which have been rated at least A-1 by
S&P and at least P-1 by Moody’s at the time of such investment; (i) other
obligations of corporations which have been rated at least AA by S&P and at
least Aaa by Moody’s at the time of such investment; (j) open ended mutual
funds, as regulated by Rule 2a-7 under the Investment Company Act of 1940 and
whose net asset value remains a constant $1 a share; (k) investments directed by
the Borrower in conjunction with industrial development revenue bonds; and
(l) Subsidiaries, Affiliates and transactions permitted by Section 7.02(b).

“Permitted Liens” means any of the following:

(a)    Liens on any Property acquired, constructed, or improved by the Borrower
or its Subsidiaries after the Effective Date that are created or assumed
contemporaneously with, or within 120 days after, such acquisition or completion
of the construction or improvement, or within six months thereafter pursuant to
a firm commitment for financing arranged with a lender or investor within such
120-day period, to secure or provide for the payment of all or any part of the
purchase price of such Property or the cost of such construction or improvement
incurred after the Effective Date or, in addition to Liens contemplated by
clauses (b) and (c) below, Liens on any Property existing at the time of
acquisition thereof, provided that the Liens shall not apply to any Property
theretofore owned by the Borrower or its Subsidiaries other than, in the case of
any such construction or improvement, any theretofore unimproved Property on
which the Property so constructed or the improvement is located;

(b)    Existing Liens on any Property or indebtedness of a corporation that is
merged with or into or consolidated with the Borrower or its Subsidiaries or
becomes a Subsidiary; provided that the Liens shall not apply to any Property
theretofore owned by the Borrower or its Subsidiaries;

(c)    Liens in favor of the United States of America, any state or any foreign
country or any department, agency or instrumentality or political subdivision of
any such jurisdiction to secure partial, progress, advance or other payment
pursuant to any contract or statute or to secure any indebtedness incurred for
the purpose of financing all or any part of the purchase price or cost of
constructing or improving the Property subject to such Liens, including, without
limitation, Liens to secure debt of the pollution control or industrial revenue
bond type;

(d)    Liens on current assets of the Borrower or its Subsidiaries to secure
loans to the Borrower or its Subsidiaries which mature within 12 months from the
creation thereof and which are made in the ordinary course of business;

(e)    Liens on any Property (including any natural gas, oil or other mineral
property of the Borrower or its Subsidiaries) to secure all or part of the

 

16



--------------------------------------------------------------------------------

cost of exploration or drilling for or development of oil or gas reserves or
laying a pipeline or to secure debt incurred to provide funds for any such
purpose;

(f)    Any Lien existing on Property of the Borrower or its Subsidiaries on the
Effective Date that is set forth on Schedule III hereto;

(g)    Liens on moneys or U.S. Government obligations deposited to defease Debt;

(h)    Liens for the sole purpose of extending, renewing or replacing, in whole
or in part, Liens securing debt of the type referred to in the foregoing clauses
(a) through (g), inclusive, or this clause (h); provided, however, that the
principal amount of debt so secured at the time of such extension, renewal or
replacement shall not be increased, and that such extension or replacement shall
be limited to all or part of the Property or indebtedness which secured the Lien
so extended, renewed or replaced (plus improvements on such Property);

(i)    Carriers, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent or remain payable without penalty and which are being
contested in good faith and by appropriate proceedings;

(j)    Liens (other than any Lien imposed by ERISA) on Property of the Borrower
or any of its Subsidiaries incurred, or pledges or deposits required, in
connection with workers compensation, unemployment insurance and other social
security legislation;

(k)    Liens on Property of the Borrower or any of its Subsidiaries securing
(i) the performance of bids, trade contracts (other than for borrowed money),
leases, statutory obligations, (ii) obligations on surety and appeal bonds, and
(iii) other obligations of a like nature incurred in the ordinary course of
business;

(l)    Licenses, easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the Property subject thereto or interfere
with the ordinary conduct of the businesses of the Borrower and its
Subsidiaries;

(m)    (i)    Liens on the Property of a Subsidiary other than a Significant
Subsidiary which could not reasonably be expected to have a Material Adverse
Effect and (ii) Liens on the Property of Centuri Construction Group;

(n)    Intellectual property licenses;

 

17



--------------------------------------------------------------------------------

(o)    Any attachment or judgment Lien not constituting an Event of Default
under Section 8.01(g);

(p)    Leases or subleases granted to others not interfering in any material
respect with the ordinary conduct of the business of the Borrower and UCC
financing statements relating solely thereto; and

(q)    other Liens, to the extent that the dollar value of the collateral
securing such Liens does not exceed $25,000,000 in the aggregate at any time in
effect.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Borrower or any ERISA Affiliate sponsors or maintains or to which the
Borrower or ERISA Affiliate makes or is obligated to make contributions, and
includes any Multiemployer Plan or Qualified Plan.

“Prescribed Forms” has the meaning assigned to such term in Section 4.04(a)(ii).

“Pricing Level I” means at any time the Borrower’s Senior Debt Rating is (a) A+
or higher by S&P or (b) A1 or higher by Moody’s.

“Pricing Level II” means at any time the Borrower’s Senior Debt Rating is (a) A
or higher by S&P or (b) A2 or higher by Moody’s, and Pricing Level I is not
applicable.

“Pricing Level III” means at any time the Borrower’s Senior Debt Rating is
(a) A- or higher by S&P or (b) A3 or higher by Moody’s, and Pricing Levels I and
II are not applicable.

“Pricing Level IV” means at any time the Borrower’s Senior Debt Rating is
(a) BBB+ or higher by S&P or (b) Baa1 or higher by Moody’s, and Pricing Levels
I, II and III are not applicable.

“Pricing Level V” means at any time the Borrower’s Senior Debt Rating is (a) BBB
or higher by S&P or (b) Baa2 or higher by Moody’s, and Pricing Levels I, II, III
and IV are not applicable.

“Pricing Level VI” means at any time the Borrower’s Senior Debt Rating is
(a) less than or equal to BBB- by S&P or (b) less than or equal to Baa3 by
Moody’s, and Pricing Levels I, II, III, IV and V are not applicable.

 

18



--------------------------------------------------------------------------------

“Projected Benefit Obligations” means, as of any date, the actuarial present
value of Pension Plan benefits attributed to employee service to such date
measured using assumptions as to future compensation levels.

“Property” means all types of real, personal, tangible, intangible or mixed
property.

“Proposed Lender” has the meaning assigned to such term in Section 2.03(c).

“Pro Rata Share” means, with respect to any Lender at any time of determination,
in relation to Loans, the proportion of such Lender’s Commitment to the Total
Commitment then in effect or, after the Termination Date, the proportion of such
Lender’s Loans to the aggregate amount of Loans then outstanding.

“Qualified Plan” means a pension plan (as defined in Section 3(2) of ERISA)
intended to be tax-qualified under Section 401(a) of the Code and which any
ERISA Affiliate sponsors, maintains, or to which it makes or is obligated to
make contributions, or in the case of a multiple employer plan (as described in
Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding period covering at least five (5) plan years, but
excluding any Multiemployer Plan.

“Register” has the meaning assigned to such term in Section 10.03(c).

“Regulatory Assets” means certain assets of the Borrower or an ERISA Affiliate
which represent future probable increases in revenues to be recorded by the
Borrower or such ERISA Affiliate associated with Pension Plan liabilities
incurred by the Borrower or such ERISA Affiliate, to the extent permitted to be
recorded as such under Statement of Financial Accounting Standards No. 71.

“Regulatory Change” means (a) the introduction or phasing in of any law, rule or
regulation after the Effective Date, (b) the issuance or promulgation after the
Effective Date of any directive, guideline or request from any central bank or
United States or foreign Governmental Authority (whether or not having the force
of law), or (c) any change after the Effective Date in the interpretation,
implementation or administration of any existing law, rule, regulation,
directive, guideline or request by any central bank or United States or foreign
Governmental Authority charged with the administration thereof; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

 

19



--------------------------------------------------------------------------------

“Replacement Lender” means (a) with respect to the provisions of
Section 2.03(e), an Eligible Institution proposed by the Borrower in accordance
with Section 2.03(e) and which has agreed to acquire and assume all or part of a
Declining Lender’s Loans and Commitments under Section 2.03(e), (b) with respect
to the provisions of Section 2.06(b), an Eligible Institution proposed by the
Borrower in accordance with Section 2.06(b) and which has agreed to acquire and
assume all or part of a Defaulting Lender’s Loans and Commitments under
Section 2.06(b) and (c) with respect to the provisions of Section 4.08, an
Eligible Institution which is willing to assume all of the obligations of a
Lender that has requested compensation pursuant to Section 4.04(b)(i) or (ii).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, at any date of determination, Lenders having at least
51% of the Total Commitment then in effect or, if the Total Commitment has been
cancelled or terminated, holding at least 51% of the aggregate unpaid principal
amount of the Loans then outstanding; provided, however, that if any Lender
shall be a Defaulting Lender at such time, then there shall be excluded from the
determination of Required Lenders, such Defaulting Lender’s Loans then
outstanding and such Defaulting Lender’s Commitments.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its Property or to which the Person or any of its Property is subject.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or any vice president,
senior vice president or executive vice president of the Borrower.

“Revolving Credit Notes” means the promissory notes of the Borrower
substantially in the form of Exhibit C.

“Sanctions” means any sanctions administered or enforced by the United States
government (including by the U.S. Department of the Treasury’s Office of Foreign
Assets Control and the U.S. Department of State), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or any other relevant
sanctions authority.

“Schedule II Certificate” has the meaning assigned to such term in
Section 4.04(a)(ii).

“SEC” means the Securities and Exchange Commission (or any successor
Governmental Authority).

 

20



--------------------------------------------------------------------------------

“Senior Debt Rating” means the Borrower’s senior unsecured long-term debt
ratings from either S&P and Moody’s.

“SGC” means Southwest Gas Corporation, a California corporation.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies and any successor thereto that is a nationally recognized rating
agency.

“Significant Subsidiary” means any Subsidiary of the Borrower having 10% or more
of the total assets of the Borrower and its Subsidiaries on a consolidated basis
as of the end of any fiscal quarter or generating 10% or more of the income of
the Borrower and its Subsidiaries on a consolidated basis during the most
recently completed four fiscal quarters for which financial statements have been
delivered pursuant to Section 7.01(a).

“Subsidiary” means any corporation, association, partnership, joint venture or
other business entity of which the Borrower and/or any subsidiary of the
Borrower either (a) in respect of a corporation, owns more than 50% of the
outstanding stock having ordinary voting power to elect a majority of the board
of directors or similar managing body, irrespective of whether or not at the
time the stock of any class or classes shall or might have voting power by
reason of the happening of any contingency, or (b) in respect of an association,
partnership, joint venture or other business entity, is the sole general partner
or is entitled to share in more than 50% of the profits, however determined.

“Taxes” has the meaning assigned to such term in Section 4.04(a).

“Termination Date” means March 28, 2022, as may be extended pursuant to
Section 2.03(e), or such earlier date on which the Revolving Credit Notes shall
become due and payable, whether by acceleration or otherwise.

“Total Capitalization” means Funded Debt plus Net Worth.

“Total Commitment” means, on any day, the aggregate Commitments on such day of
all the Lenders.

“Unfunded Pension Liabilities” means, as of the end of any fiscal year of the
Borrower, (a) a Pension Plan’s Projected Benefit Obligations minus (b) the
current value of that Pension Plan’s assets, as defined in Section 3(26) of
ERISA, plus Regulatory Assets.

“Unsecured Debt” means all Debt which has not been secured by a pledge of any
real or personal property.

 

21



--------------------------------------------------------------------------------

“Unused Commitment” means, with respect to a Lender on any day, such Lender’s
Commitment in effect on such day, less the principal amount of such Lender’s
Loans outstanding on such day.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(d)    Ratings Determinations. Whenever this Agreement requires the
determination of the Borrower’s Senior Debt Rating (i) if there is a split
rating as between Moody’s and S&P (1) by one rating category, the higher of the
two ratings will apply and (2) by more than one category, the rating that is one
rating level below the higher rating will apply, (ii) if any rating established
by Moody’s or S&P shall be changed (other than as a result of a change in the
rating system of either Moody’s or S&P), such change shall be given effect as of
the date on which such change is first announced by the rating agency making
such change and (iii) if both Moody’s and S&P have not rated the Borrower’s
senior Unsecured Debt, Pricing Level VI will apply for the purposes of
determining the Applicable Margin and the Commitment Fees.

ARTICLE II

THE CREDIT FACILITY

Section 2.01    Loans.

Until the Termination Date, subject to the terms and conditions of this
Agreement, each of the Lenders, severally and not jointly with the other
Lenders, agrees to make loans (collectively, the “Loans”) in dollars to the
Borrower in an aggregate principal amount at any one time outstanding not to
exceed such Lender’s Commitment. Loans shall be made on any Borrowing Date only
(i) in the minimum aggregate principal amount of $2,500,000 or in integral
multiples of $1,000,000 in excess thereof, in the case of Eurodollar Loans, and
in the minimum aggregate amount of $1,000,000 or in integral multiples of
$100,000, in the case of ABR Loans and (ii) in a maximum aggregate principal
amount not exceeding the Available Commitment (after giving effect to any
repayments or prepayments and any other borrowings of Loans on such Borrowing
Date).

Section 2.02    Borrowing Procedure.

In order to borrow Loans, the Borrower shall give a Borrowing Request to the
Administrative Agent not later than 12:00 noon, New York time, (i) on the
Borrowing Date for ABR Loans and (ii) on the third Business Day before the
Borrowing Date for Eurodollar Loans. Upon receipt, the Administrative Agent
forthwith shall give notice to each Lender of the substance of the Borrowing
Request. Not later than 2:00 P.M., New

 

22



--------------------------------------------------------------------------------

York time, on the Borrowing Date, each Lender shall make available to the
Administrative Agent such Lender’s Pro Rata Share of the requested Loans in
funds immediately available at the Administrative Agent’s office specified
pursuant to Section 11.08(a). Subject to satisfaction, or waiver by the Lenders
required to waive any condition precedent not satisfied, of each of the
applicable conditions precedent contained in Article VI, on the Borrowing Date
the Administrative Agent shall make available, in like funds, to the Borrower
the amounts received by the Administrative Agent from the Lenders.

Section 2.03    Termination, Reduction, Increase and Extension of Commitments.

(a)    Unless previously terminated, the Commitments shall terminate on the
Termination Date.

(b)    The Borrower may terminate the Total Commitment, or reduce the amount
thereof, by (i) giving written notice to the Administrative Agent, not later
than 5:00 P.M., New York time, on the fifth Business Day prior to the date of
termination or reduction and (ii) paying the amount of the Commitment Fees
accrued through such date of termination or reduction. Reductions of the Total
Commitment shall be in the amount of $2,500,000 or in integral multiples of
$1,000,000 in excess thereof (or, if the amount of the Available Commitment is
less than $2,500,000, then all of such lesser amount), but shall not exceed the
Available Commitment in effect immediately before giving effect to such
reduction. Any termination, and all reductions, of the Total Commitment shall be
permanent.

(c)    The Borrower may from time to time, at its sole expense and effort after
consulting with the Administrative Agent, request: (i) one or more Lenders to
increase (in the sole and absolute discretion of each such Lender) the amount of
their respective Commitments and/or (ii) one or more other lending institutions
reasonably acceptable to the Administrative Agent (each, a “New Lender”) to
become “Lenders” and extend Commitments hereunder (each such Lender and each New
Lender being herein referred to as a “Proposed Lender”). To request an increase
pursuant to this Section 2.03(c), the Borrower shall submit to the
Administrative Agent an Increase Request, in the form annexed hereto as Exhibit
G, signed by the Borrower, which shall be irrevocable and shall specify, as the
case may be: (A) each such Lender and the amount of the proposed increase in its
Commitment, or (B) the proposed Commitment for such New Lender. Promptly
following receipt of an Increase Request, the Administrative Agent shall advise
each Lender of the details thereof. If one or more of such Proposed Lenders
shall have unconditionally agreed to such Increase Request in a writing
delivered to the Borrower and the Administrative Agent (each such existing
Lender and New Lender being hereinafter referred to as an “Incremental Lender”),
then: (1) each such Incremental Lender which shall then be an existing Lender
shall have its Commitment increased by the amount set forth in such Increase
Request, and (2) each such New Lender shall be and become a “Lender” hereunder
having a Commitment equal to the amount set forth

 

23



--------------------------------------------------------------------------------

therefor in such Increase Request, provided, however, that in each such case:
(I) immediately before and after giving effect thereto, no Default or Event of
Default shall or would exist, (II) each such Incremental Lender shall have
executed and delivered to the Administrative Agent a supplement to this
Agreement, in the form annexed hereto as Exhibit I, providing for its increased
Commitment or its Commitment, as applicable, in form approved by the
Administrative Agent, (III) immediately after giving effect thereto, the Total
Commitment under this Agreement shall not exceed $200,000,000, (IV) each such
Increase Request shall be in an aggregate minimum amount of $10,000,000 or an
integral multiple of $5,000,000 in excess thereof, and (V) the Commitment
extended by any such Incremental Lender which is a New Lender shall be in a
minimum amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof.

(d)    Simultaneously with each increase in the aggregate amount of the
Commitments under Section 2.03(c), each Incremental Lender shall, to the extent
necessary, purchase from each other Lender, and each other Lender shall sell to
each Incremental Lender, in each case at par and without representation,
warranty, or recourse (in accordance with and subject to the restrictions
contained in Section 10.03), such principal amount of the Loans of such other
Lender, together with all accrued and unpaid interest thereon, as will result,
after giving effect to such transaction, in each Lender’s Applicable Percentage
of Loans outstanding being equal to such Lender’s Applicable Percentage of all
Loans, provided that each such assignor Lender shall have received (to the
extent of the interests, rights and obligations assigned) payment of the
outstanding principal amount of such Loans, accrued interest thereon, accrued
fees, commissions and all other amounts payable to it under the Credit Documents
from the applicable assignee Lenders (to the extent of such outstanding
principal and accrued interest, fees and commissions) or the Borrower (in the
case of all other amounts).

(e)    The Borrower may, by written notice to the Administrative Agent (which
shall promptly deliver a copy to each of the Lenders) not less than 30 days and
not more than 90 days prior to the first, second, third, fourth and/or fifth
anniversary of the Effective Date, an Extension Request, in the form annexed
hereto as Exhibit H, signed by the Borrower, request that the Lenders extend the
Termination Date then in effect and the Commitments for an additional period of
one year. Each Lender shall, by notice to the Borrower and the Administrative
Agent given not later than the 15th day after the date of the Administrative
Agent’s receipt of the Borrower’s extension request, advise the Borrower whether
or not it agrees to the requested extension (each Lender agreeing to a requested
extension being called a “Consenting Lender” and each Lender declining to agree
to a requested extension being called a “Declining Lender”). Any Lender that has
not so advised the Borrower and the Administrative Agent by such day shall be
deemed to have declined to agree to such extension and shall be a Declining
Lender. If Lenders constituting the Required Lenders shall have agreed to an
extension request in their sole and absolute discretion, then the Termination
Date shall, as to the Consenting Lenders, be extended to the first anniversary
of the Termination Date theretofore in effect. The decision to agree or withhold
agreement to any Termination Date extension shall be at the

 

24



--------------------------------------------------------------------------------

sole discretion of each Lender. The Commitment of any Declining Lender shall
terminate on the Termination Date in effect prior to giving effect to any such
extension (such Termination Date being called the “Existing Termination Date”).
Notwithstanding the foregoing provisions of this Section 2.03(e), the Borrower
shall have the right, with the prior written consent (not to be unreasonably
withheld) of the Administrative Agent, at any time prior to the Existing
Termination Date, to replace a Declining Lender with a Lender or Eligible
Institution that will agree to a request for the extension of the Termination
Date then in effect, and any such Replacement Lender shall for all purposes
constitute a Consenting Lender, provided, however, that in each such case
(i) each such Replacement Lender shall have executed and delivered to the
Administrative Agent a supplement to this Agreement, in the form annexed hereto
as Exhibit J, providing for its Commitment, and (ii) the Declining Lender shall
assign, in accordance with Section 10.03(a), all or part, as the case may be, of
its Loans, Commitment, Revolving Credit Note and other rights and obligations
under this Agreement and all other Credit Documents to such Replacement Lender,
in exchange for payment of the principal of, and interest accrued to the date of
such payment on, Loans owing to such Declining Lender and any accrued Commitment
Fees owing to such Declining Lender; and upon such payments, the obligations of
such Declining Lender hereunder in respect of its Commitment shall, by the
provisions hereof, be released and discharged and such Replacement Lender shall
be and become a “Lender” hereunder having a Commitment equal to the amount set
forth therefor in such supplement. Notwithstanding the foregoing, no extension
of the Termination Date pursuant to this paragraph shall become effective unless
(i) the Administrative Agent shall have received documents consistent with those
delivered with respect to the Lender under Section 6.01(c), (d), (e)(ii) (it
being understood and agreed that the date referred to in Section 6.01(e)(ii)
shall refer to the date of the then most recently delivered audited financial
statements required to be delivered pursuant to Section 7.01(a)(i)), (e)(iii),
(e)(iv) and (e)(v), giving effect to such extension and (ii) on the date on
which the Required Lenders shall have agreed to an extension request, (A) the
conditions set forth in Section 6.02(b) shall be satisfied and (B) the
representations and warranties contained in Section 5.01 shall be true and
correct in all material respects (except to the extent that any representation
or warranty speaks as of a date certain), except for any representation or
warranty that is qualified by materiality or reference to Material Adverse
Effect (in which case such representation or warranty shall be true and correct
in all respects), and the Administrative Agent shall have received a certificate
with respect to the matters referred to in clauses (A) and (B) dated such date
and executed by a Responsible Officer. Unless a Declining Lender ceases to be a
Lender hereunder pursuant to the above provisions in this Section 2.03(e), the
Borrower hereby agrees to pay to the Administrative Agent in accordance with the
terms of this Agreement, for distribution to the Declining Lenders, all of the
outstanding Loans made by the Declining Lenders, together with all accrued and
unpaid interest thereon and all accrued fees and other amounts payable to or for
the accounts of the Declining Lenders on the Existing Termination Date, and,
upon each Declining Lender’s receipt of such amounts, such Declining Lender
shall cease to be a Lender hereunder.

 

25



--------------------------------------------------------------------------------

Section 2.04    Repayment.

All Loans shall be repaid, together with all accrued and unpaid interest
thereon, on the Termination Date.

Section 2.05    Optional Prepayment.

The Borrower may prepay Loans bearing interest on the same basis and having the
same Interest Periods, if any, by giving notice to the Administrative Agent not
later than 1:00 P.M., New York time, on the third Business Day preceding the
proposed date of prepayment, in the case of Eurodollar Loans, or not later than
1:00 P.M., New York time, on the Business Day of the proposed prepayment, in the
case of ABR Loans. Each such prepayment of Eurodollar Loans shall be in an
aggregate principal amount of $2,500,000 or in integral multiples of $1,000,000
in excess thereof (or, if the aggregate amount of outstanding Eurodollar Loans
is less than $2,500,000, then all of such lesser amount), and each prepayment of
ABR Loans shall be in an aggregate amount of $1,000,000 or in integral multiples
of $100,000 in excess thereof (or, if the aggregate amount of outstanding ABR
Loans is less than $1,000,000, then all of such lesser amount), and, in the case
of Eurodollar Loans, together with the amounts required by Section 4.03, accrued
interest on the principal being prepaid to the date of prepayment. Subject to
the terms and conditions of this Agreement, prepaid Loans may be reborrowed.

Section 2.06    Defaulting Lenders.

(a)    Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(i)    Commitment Fees shall cease to accrue on the Commitment of such
Defaulting Lender pursuant to Section 3.07;

(ii)    the Commitment and Loans of such Defaulting Lender shall not be included
in determining whether all Lenders or the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 11.06); provided that any waiver, amendment or modification
that would (A) increase the Commitment of such Defaulting Lender or subject such
Defaulting Lender to any additional obligations, (B) reduce the principal of, or
interest on, the Loans made by such Defaulting Lender or (C) postpone any date
fixed for any payment of principal of, or interest on, the Loans made by such
Defaulting Lender (which, for avoidance of doubt, shall not include forbearing
from exercising remedies as a result thereof), shall require the consent of such
Defaulting Lender; and

(iii)    any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would

 

26



--------------------------------------------------------------------------------

otherwise be payable to such Defaulting Lender) shall, in lieu of being
distributed to such Defaulting Lender, be retained by the Administrative Agent
in a segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by the Administrative Agent,
in the following order of priority: (A) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder,
(B) second, as the Borrower may request (so long as no Default or Event of
Default exists) to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement,
(C) third, if so determined by the Administrative Agent and the Borrower, held
in such account as cash collateral for future funding obligations of the
Defaulting Lender in respect of any Loans under this Agreement, and (D) fourth,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement.

(b)    The Borrower may, by ten Business Days’ notice in writing to the
Administrative Agent and a Defaulting Lender, (i) request such Defaulting Lender
to cooperate with the Borrower in obtaining a Replacement Lender for such
Defaulting Lender; (ii) request the non-Defaulting Lenders to acquire and assume
all or a portion of such Defaulting Lender’s Loans and Commitment, but none of
such Lenders shall be obligated to do so; or (iii) propose a Replacement Lender.
If a Replacement Lender shall be accepted by the Administrative Agent or one or
more of the non-Defaulting Lenders shall agree to acquire and assume all or part
of a Defaulting Lender’s Loans and Commitment, then such Defaulting Lender shall
assign, in accordance with Section 10.03(a), all or part, as the case may be, of
its Loans, Commitment, Revolving Credit Note and other rights and obligations
under this Agreement and all other Credit Documents to such Replacement Lender
or non-Defaulting Lenders, as the case may be, in exchange for payment of the
principal of, and interest accrued to the date of such payment on, Loans owing
to such Defaulting Lender and any accrued Commitment Fees owing to such
Defaulting Lender; and upon such payments, the obligations of such Defaulting
Lender hereunder in respect of its Commitment shall, by the provisions hereof,
be released and discharged; provided, however, that such Defaulting Lender’s
rights under Sections 4.03, 4.04 and 4.06, and its obligations under
Section 9.06 shall survive such release and discharge as to matters occurring
prior to such date; provided further, however, that such assignment shall be on
the terms and conditions set forth in Section 10.03(a). If the Replacement
Lender and the non-Defaulting Lenders shall only be willing to acquire less than
all of a Defaulting Lender’s outstanding Loans and Commitment, the Commitment of
such Defaulting Lender shall not terminate, but shall be reduced
proportionately, and such Defaulting Lender shall continue to be a “Lender”
hereunder with a reduced Commitment and Pro Rata Share. Upon the effective date
of such assignment, such Replacement Lender shall, if not already a Lender,
become a “Lender” for all purposes under this Agreement and the other Credit
Documents.

 

27



--------------------------------------------------------------------------------

(c)    The rights and remedies against a Defaulting Lender under this
Section 2.06 are in addition to other rights and remedies that the Borrower, the
Administrative Agent or any Lender may have against such Defaulting Lender.

(d)    In the event that the Administrative Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans ratably in accordance with
its Commitments and such Lender shall no longer be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided further that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

ARTICLE III

INTEREST AND FEES

Section 3.01    Interest Rate Determination; Conversion.

(a)    Except to the extent that the Borrower shall request, in a Borrowing
Request, in a Conversion Request or in a written election pursuant to
Section 3.03(b), that Loans (or portions thereof) bear interest as Eurodollar
Loans, Loans shall bear interest as ABR Loans.

(b)    The Borrower may request, by giving a Conversion Request to the
Administrative Agent, not later than 1:00 P.M., New York time, on the third
Business Day prior to the requested Conversion Date, that all or portions of the
outstanding Loans, in the aggregate principal amount of $2,500,000 or in
integral multiples of $1,000,000 in excess thereof, in the case of Loans being
converted to or continued as Eurodollar Loans, and in the aggregate principal
amount of $1,000,000 or in integral multiples of $100,000 in excess thereof (or,
if the aggregate principal amount of outstanding Loans is less than $1,000,000,
then all such lesser amount), in the case of ABR Loans, bear interest from and
after the Conversion Date as either ABR Loans or Eurodollar Loans; provided,
however, that during the continuance of any Default or Event of Default that
shall have occurred, no Loan (or portion thereof) may be converted into
Eurodollar Loans. Upon receipt, the Administrative Agent forthwith shall give
notice to each Lender of the substance of each Conversion Request. Upon payment
by the Borrower of the amounts, if any, required by Section 4.03, on the
Conversion Date the Loans or portions thereof as to which the Conversion Request
was made shall commence to accrue interest in the manner selected by the
Borrower therein.

 

28



--------------------------------------------------------------------------------

Section 3.02    Interest on ABR Loans.

Each ABR Loan shall bear interest from the date made until the date repaid, or
(if converted into a Eurodollar Loan) to (but excluding) the first day of any
relevant Interest Period, as the case may be, payable in arrears on the last day
of each calendar quarter of each year, commencing with the first such date after
the Effective Date, and on the date such Loan is repaid, at a rate per annum
equal to the sum of (i) the Applicable Margin and (ii) the Alternate Base Rate
in effect from time to time, which rate shall change as and when said Applicable
Margin or Alternate Base Rate shall change.

Section 3.03    Interest on Eurodollar Loans.

(a)    Each Eurodollar Loan shall bear interest from the date made until the
date repaid or converted to an ABR Loan, payable in arrears, with respect to
Interest Periods of three months or less, on the last day of such Interest
Period, and with respect to Interest Periods longer than three months, the
respective dates that fall every three months after the commencement of such
Interest Period and on the last day of such Interest Period, at a rate per annum
equal to the sum of (i) the Applicable Margin and (ii) the LIBOR rate for such
Interest Period.

(b)    Each Eurodollar Loan shall become an ABR Loan at the end of the Interest
Period therefor, unless (i) there shall not have occurred and be continuing a
Default or Event of Default and (ii) not later than the third Business Day prior
to the last day of such Interest Period, (x) the Borrower shall have delivered
to the Administrative Agent an irrevocable written election of the subsequent
Interest Period, in which case such Eurodollar Loan shall remain outstanding as
a Eurodollar Loan, or (y) the Borrower shall have delivered to the
Administrative Agent a Conversion Request with respect thereto, in which case
such Eurodollar Loan shall be converted in accordance with Section 3.01(b).

(c)    If, during any period, a Lender shall be required to maintain reserves
against “Eurocurrency Liabilities” in accordance with Federal Reserve Board
Regulation D (or any successor regulation), the Borrower shall pay additional
interest during such period on each outstanding Eurodollar Loan of such Lender
(contemporaneously with each interest payment due thereon commencing with the
first such payment due at least five Business Days after receipt of the notice
referred to in the next sentence) at a rate per annum up to but not exceeding
the marginal rate determined by the following formula:

 

 

LIBOR

  -  LIBOR     l -Eurodollar Reserve Percentage  

Each Lender shall promptly notify the Borrower, with a copy to the
Administrative Agent, upon becoming aware that the Borrower may be required to
make a payment of additional interest to such Lender. When requesting payment
pursuant to this Section 3.03(c), a Lender shall provide to the Borrower, with a
copy to the Administrative Agent,

 

29



--------------------------------------------------------------------------------

a certificate, signed by an officer of such Lender setting forth, in reasonable
detail, the basis of such claim, the amount required to be paid by the Borrower
to such Lender and the computations made by such Lender to determine such
amount. Absent demonstrable error, such certificate shall be binding as to the
amounts of additional interest owing in respect of such Lender’s Eurodollar
Loans. Any Lender that gives notice under this Section 3.03(c) shall promptly
withdraw such notice (by written notice of withdrawal given to the
Administrative Agent and the Borrower) whenever such Lender is no longer
required to maintain such reserves or the circumstances giving rise to such
notice shall otherwise cease.

Section 3.04    Interest on Overdue Amounts.

All overdue amounts (including principal, interest and fees) hereunder shall
bear interest, payable on demand, at a rate per annum equal to the sum of (i) 2%
and (ii) in the case of Eurodollar Loans, the rate then applicable until the end
of the current Interest Period therefor, and thereafter the rate of interest
applicable to ABR Loans, changing as and when such rate shall change, and in the
case of ABR Loans, the rate of interest applicable thereto, changing as and when
such rate shall change.

Section 3.05    Day Counts.

Interest on ABR Loans shall be calculated on the basis of (a) a 365- or, if
applicable, a 366-day year for the actual number of days elapsed for so long as
interest is determined pursuant to clause (i) of the definition of “Alternate
Base Rate” and (b) a 360-day year for the actual number of days elapsed for so
long as interest is determined based on clause (ii) or clause (iii) of the
definition of “Alternate Base Rate”. Interest on all other Loans, and all fees
shall be calculated on the basis of a 360-day year for the actual number of days
elapsed.

Section 3.06    Maximum Interest Rate.

(a)    Nothing in this Agreement shall require the Borrower to pay interest at a
rate exceeding the maximum rate permitted by applicable law. Neither this
Section nor Section 11.01 is intended to limit the rate of interest payable for
the account of any Lender to the maximum rate permitted by the laws of the State
of New York (or any other applicable law) if a higher rate is permitted with
respect to such Lender by supervening provisions of U.S. Federal law.

(b)    If the amount of interest payable for the account of any Lender on any
interest payment date in respect of the immediately preceding interest
computation period, computed pursuant to this Article III, would exceed the
maximum amount permitted by applicable law to be charged by such Lender, the
amount of interest payable for its account on such interest payment date shall
automatically be reduced to such maximum permissible amount.

 

30



--------------------------------------------------------------------------------

(c)    If the amount of interest payable for the account of any Lender in
respect of any interest computation period is reduced pursuant to
Section 3.06(b) and the amount of interest payable for its account in respect of
any subsequent interest computation period would be less than the maximum amount
permitted by law to be charged by such Lender, then the amount of interest
payable for its account in respect of such subsequent interest computation
period shall be automatically increased to such maximum permissible amount;
provided that at no time shall the aggregate amount by which interest paid for
the account of any Lender has been increased pursuant to this Section 3.06(c)
exceed the aggregate amount by which interest paid for its account has
theretofore been reduced pursuant to Section 3.06(b).

Section 3.07    Commitment Fees.

The Borrower agrees to pay to the Administrative Agent, for the account of each
Lender, on the last day of each calendar quarter of each year, commencing with
the first such day after the Effective Date (or such later date on which such
Lender becomes a Lender), and on the Termination Date (or other date on which
the Commitment shall terminate) with respect to such Lender, a fee (the
“Commitment Fee”) computed by applying (i) on each day on which the applicable
Pricing Level set forth below is in effect, the percentage per annum set forth
below adjacent to such Pricing Level on such day during the then-ending quarter
(or shorter period ending with the Termination Date or any other date on which
the Commitment of such Lender shall terminate) to (ii) the amount of such
Lender’s Unused Commitment on such day:

 

Pricing

  Level

 

  

Commitment

  Fee

 

      I

 

  

0.075%

 

      II

 

  

0.080%

 

      III

 

  

0.100%

 

      IV

 

  

0.150%

 

      V

 

  

0.175%

 

      VI

 

  

0.200%

 

 

31



--------------------------------------------------------------------------------

ARTICLE IV

DISBURSEMENT AND PAYMENT

Section 4.01    Disbursement.

(a)    Each Loan shall be made by the relevant Lender from such Lender’s branch
or affiliate identified as its Applicable Lending Office.

(b)    The failure of any Lender to make any Loan to be made by it on the
Borrowing Date therefor shall not relieve any other Lender of its obligation to
make its Loan or Loans on such date, but neither any Lender nor the
Administrative Agent shall be responsible for the failure of any other Lender to
make a Loan to be made by such other Lender.

(c)    The Administrative Agent may, but shall not be required to, advance on
behalf of any Lender the amount of such Lender’s Loan to be made on a Borrowing
Date, unless such Lender shall have notified the Administrative Agent prior to
such Borrowing Date that it does not intend to make such Loan on such date. If
the Administrative Agent makes any such advance, the Administrative Agent shall
be entitled to recover the amount so advanced on demand from the Lender on whose
behalf such advance was made and, if such Lender does not pay the Administrative
Agent the amount of such advance on demand, the Borrower agrees promptly to
repay such amount to the Administrative Agent. Until such amount is repaid to
the Administrative Agent by such Lender or the Borrower, such advance shall be
deemed for all purposes to be a Loan made on such Borrowing Date by the
Administrative Agent. The Administrative Agent shall be entitled to recover from
the Lender or the Borrower, as the case may be, interest on the amount advanced
by it for each day from the Borrowing Date therefor until repaid to the
Administrative Agent, at a rate per annum equal to the Federal Funds Effective
Rate until the third Business Day after the date of the advance and, thereafter,
at the rate per annum equal to the relevant rate on Loans made on the relevant
Borrowing Date.

Section 4.02    Method and Time of Payments; Sharing among Lenders.

(a)    All funds received by the Administrative Agent for the account of the
Lenders in respect of payments made by the Borrower under, or from any other
Person on account of, any Credit Document shall be distributed forthwith by the
Administrative Agent among the Lenders, in like funds as received, ratably in
proportion to their respective interests therein. Each payment of Commitment
Fees and each reduction of the Total Commitment shall be apportioned among the
Lenders in proportion to each Lender’s Pro Rata Share.

(b)    All payments by the Borrower hereunder shall be made without setoff or
counterclaim to the Administrative Agent, for its account or for the account of
the Lender or Lenders entitled thereto, as the case may be, in dollars and in
immediately available

 

32



--------------------------------------------------------------------------------

funds at the office of the Administrative Agent prior to 3:00 P.M., New York
time, on the date when due; provided, however, that the Borrower shall have
setoff rights with respect to any Defaulting Lender with the application of any
amounts payable to a Defaulting Lender to be administered by the Administrative
Agent pursuant to Section 2.06(a)(iii).

(c)    Whenever any payment from the Borrower shall be due on a day that is not
a Business Day, the date of payment thereof shall be extended to the next
succeeding Business Day. If the date for any payment of principal is extended by
operation of law or otherwise, interest thereon shall be payable for such
extended time.

(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment from the Borrower is due that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, but shall not be obligated to, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent that the Borrower shall not have so made such payment, each
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Effective Rate.

(e)    If any Lender shall receive from the Borrower or any other Person any
amount owing under any Credit Document (whether received pursuant to the
exercise of any right of set-off, banker’s lien, realization upon any security
held for or appropriated to such obligation or otherwise) other than in
proportion to such Lender’s ratable share thereof, then such Lender shall
purchase from each other Lender a participating interest in so much of the other
Lenders’ Loans as shall be necessary in order that each Lender shall share such
payment with each of the other Lenders in proportion to each Lender’s ratable
share; provided that nothing herein contained shall obligate any Lender to apply
any set-off, banker’s lien or collateral security first to the obligations of
the Borrower hereunder if the Borrower is obligated to such Lender pursuant to
other loans or notes. If any purchasing Lender shall be required to return any
excess payment received by it, such participation shall be rescinded and the
purchase price restored to the extent of such return, but without interest.

Section 4.03    Compensation for Losses.

(a)    If (i) the Borrower makes a prepayment, or a Conversion Date occurs,
other than on the last day of the relevant Interest Period, (ii) the Borrower
fails to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto, (iii) the Borrower revokes
any Borrowing Request for Eurodollar Loans, (iv) Eurodollar Loans (or portions
thereof) are converted into ABR Loans pursuant to Section 4.05 at any time other
than at the end of an Interest Period or (v) Loans (or portions thereof) shall
become or be declared to be due prior to the

 

33



--------------------------------------------------------------------------------

scheduled maturity thereof, then the Borrower shall pay to each Lender an amount
that will compensate such Lender for any loss (other than lost profit) or
premium or penalty incurred by such Lender as a result of such prepayment,
conversion, declaration or revocation in respect of funds obtained for the
purpose of making or maintaining such Lender’s Eurodollar Loans, or any portion
thereof. Such compensation shall include an amount equal to the excess, if any,
of (i) the amount of interest which would have accrued on the amount so paid or
prepaid, or not borrowed or converted, for the period from the date of such
payment or prepayment or conversion or failure to borrow to the last day of such
Interest Period (or, in the case of a failure to borrow, the Interest Period
that would have commenced on the date of such failure to borrow) in each case at
the applicable rate of interest for such Eurodollar Loan provided for herein
(excluding, however, any Applicable Margin included therein) over (ii) the
amount of interest (as reasonably determined by such Lender) which would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the London interbank deposit market.

(b)    In connection with a demand for payment pursuant to this Section 4.03, a
Lender shall provide to the Borrower, with a copy to the Administrative Agent, a
certificate, signed by an officer of such Lender, setting forth in reasonable
detail the amount required to be paid by the Borrower to such Lender and the
computations made by such Lender to determine such amount. In the absence of
demonstrable error, such certificate shall be conclusive as to the amount so
required to be paid.

Section 4.04    Withholding and Additional Costs.

(a)    Withholding. (i) To the extent permitted by law, all payments under this
Agreement and under the Revolving Credit Notes (including payments of principal
and interest) shall be payable to each Lender free and clear of any and all
present and future taxes, levies, imposts, duties, deductions, withholdings,
fees, liabilities and similar charges other than Excluded Taxes (collectively,
“Taxes”). If any Taxes are required to be withheld or deducted from any amount
payable under this Agreement, then the amount payable under this Agreement shall
be increased to the amount which, after deduction from such increased amount of
all Taxes required to be withheld or deducted therefrom, will yield to such
Lender the amount stated to be payable under this Agreement. The Borrower shall
also hold each Lender harmless and indemnify it for any stamp or other taxes
with respect to the preparation, execution, delivery, recording, performance or
enforcement of the Credit Documents (all of which shall be included within
“Taxes”). If any of the Taxes specified in this Section 4.04(a) are paid by any
Lender, the Borrower shall, upon demand of such Lender, promptly reimburse such
Lender for such payments, together with any interest, penalties and expenses
incurred in connection therewith; provided, however, that the Borrower shall not
be required to reimburse any Lender for any penalties incurred or caused by the
failure or delay on the part of such Lender to pay any of the Taxes specified in
this Section 4.04(a). The Borrower shall deliver to the Administrative Agent
certificates or other valid vouchers for all Taxes or other charges

 

34



--------------------------------------------------------------------------------

deducted from or paid with respect to payments made by the Borrower hereunder.
Notwithstanding the foregoing, the Borrower shall be entitled, to the extent
required to do so by law, to deduct or withhold (and shall not be required to
make payments as otherwise required by this Section 4.04 on account of such
deductions or withholdings) income or other similar taxes imposed by the United
States of America from interest, fees or other amounts payable hereunder for the
account of any Lender other than a Lender (A) that is a U.S. Person for U.S.
federal income tax purposes or (B) that has the Prescribed Forms on file with
the Borrower for the applicable year to the extent deduction or withholding of
such taxes is not required as a result of such filing of such Prescribed Forms;
provided that, if the Borrower shall so deduct or withhold any such taxes, the
Borrower shall provide a statement to the Administrative Agent and such Lender,
setting forth the amount of such taxes so deducted or withheld, the applicable
rate and any other information or documentation which such Lender may reasonably
request for assisting such Lender to obtain any allowable credits or deductions
for the taxes so deducted or withheld in the jurisdiction or jurisdictions in
which such Lender is subject to tax.

(ii)    Each Lender that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Effective Date, or in the case of a
Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 10.03 (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (i) if the Lender is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN or Form W-8BEN-E or Form
W-8ECI (or successor forms) or any other form (together with supplementary
documentation) prescribed by applicable laws (collectively, the “Prescribed
Forms”) certifying such Lender’s entitlement to a complete exemption from United
States withholding tax with respect to payments to be made under this Agreement
and under any Revolving Credit Note, or (ii) if the Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, either Internal Revenue
Service Form W-8BEN or Form W-8BEN-E or Form W-8ECI as set forth in clause
(i) above, or (x) a certificate in substantially the form of Schedule II (any
such certificate, a “Schedule II Certificate”) and (y) two accurate and complete
original signed copies of Internal Revenue Service Form W-8BEN or Form W-8BEN-E
(or successor form) certifying such Lender’s entitlement to an exemption from
United States withholding tax with respect to payments of interest to be made
under this Agreement and under any Revolving Credit Note. In addition, each
Lender agrees that it will deliver upon the Borrower’s request updated versions
of the foregoing, as applicable, whenever the previous certification has become
obsolete or inaccurate in any material respect, together with such other forms
as may be required in order to confirm or establish the entitlement of such
Lender to a continued exemption from or reduction in United States withholding
tax with respect to payments under this Agreement and any Revolving Credit Note.
Notwithstanding anything to the contrary contained in this Section 4.04(a), but
subject to the immediately

 

35



--------------------------------------------------------------------------------

succeeding sentence, (x) the Borrower shall be entitled, to the extent it is
required to do so by law, to deduct or withhold Taxes imposed by the United
States (or any political subdivision or taxing authority thereof or therein)
from interest, fees or other amounts payable hereunder for the account of any
Lender which is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes to the
extent that such Lender has not provided to the Borrower U.S. Internal Revenue
Service Forms that establish a complete exemption from such deduction or
withholding and (y) the Borrower shall not be obligated pursuant to this
Section 4.04(a) to gross-up payments to be made to a Lender in respect of Taxes
imposed by the United States if (I) such Lender has not provided to the Borrower
the Internal Revenue Service Forms required to be provided to the Borrower
pursuant to this Section 4.04(a) or (II) in the case of a payment, other than
interest, to a Lender described in clause (ii) above, to the extent that such
Forms do not establish a complete exemption from withholding of such Taxes.
Notwithstanding anything to the contrary contained in the preceding sentence or
elsewhere in this Section 4.04, the Borrower agrees to pay additional amounts
and to indemnify each Lender in the manner set forth in this Section 4.04(a)
(without regard to the identity of the jurisdiction requiring the deduction or
withholding) in respect of any amounts deducted or withheld by it as described
in the immediately preceding sentence as a result of any changes after the
Effective Date in any applicable law, treaty, governmental rule, regulation,
guideline or order, or in the interpretation thereof, relating to the deducting
or withholding of Taxes.

(b)    Additional Costs. Subject to Sections 4.04(c), (d) and (e):

(i)    Without duplication of any amounts payable described in Section 3.03(c)
or 4.03(a), if after the date hereof, any Regulatory Change shall (1) impose,
modify or deem applicable any reserve, special deposit or similar requirement
against any Lender’s Commitment or Loans, (2) subject the Administrative Agent
or any Lender to any Taxes (other than (A) Indemnified Taxes, (B) Excluded Taxes
(other than Taxes measured by the overall capital or net worth of the
Administrative Agent or such Lender) and (C) Other Connection Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto, or
(3) impose on any Lender (or such Lender’s Applicable Lending Office) any other
condition regarding this Agreement, its Commitment or the Loans and the result
of any event referred to in clause (1), (2) or (3) shall be to increase the cost
to such Lender (or such Lender’s Applicable Lending Office) of maintaining its
Commitment or any Eurodollar Loans made by such Lender (which increase in cost
shall be calculated in accordance with such Lender’s reasonable averaging and
attribution methods) by an amount which such Lender deems to be material, then,
upon demand by such Lender, the Borrower shall pay to the Administrative Agent
or such Lender, as the case may be, on demand, an amount equal to such increase
in cost; and

(ii)    Without duplication of any amounts payable described in Section 3.03(c)
or 4.03(a), if any Lender shall have determined that any Regulatory Change

 

36



--------------------------------------------------------------------------------

relating to capital adequacy or liquidity (including any Regulatory Change made
prior to the date hereof but not effective until after the date hereof), or
compliance by such Lender (or such Lender’s Applicable Lending Office) with any
Regulatory Change regarding capital adequacy or liquidity (whether or not having
the force of law), has or would have the effect of, reducing the rate of return
on capital for such Lender (or such Lender’s Applicable Lending Office) or any
corporation controlling such Lender as a consequence of its obligations under
this Agreement to a level below that which such Lender (or such Lender’s
Applicable Lending Office) or such corporation could have achieved but for such
Regulatory Change (taking into consideration such Lender’s (or such Lender’s
Applicable Lending Office) or such corporation’s policies with respect to
capital adequacy or liquidity), then from time to time, upon demand by such
Lender, the Borrower shall pay to such Lender, on demand, such additional amount
or amounts as will compensate such Lender (or such Lender’s Applicable Lending
Office) or such corporation for such reduction.

(c)    Lending Office Designations. Before making any demand for payment
pursuant to this Section 4.04, each Lender shall, if possible, designate a
different Applicable Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.

(d)    Certificate, Etc. In connection with any demand for payment pursuant to
this Section 4.04, a Lender shall provide to the Borrower, with a copy to the
Administrative Agent, a certificate, signed by an officer of such Lender,
setting forth in reasonable detail the basis for such demand, the amount
required to be paid by the Borrower to such Lender and the computations made by
such Lender to determine such amount.

(e)    Limitations; Delay in Requests. The Borrower shall not be obligated to
compensate a Lender for any amount under Section 4.04(b) arising or occurring
more than (i) 90 days prior to the date on which an office of such Lender
primarily responsible for the administration of this Agreement obtains actual
knowledge that such Lender is entitled to such compensation or (ii) nine months
prior to the date that such Lender notifies the Borrower of the Regulatory
Change giving rise to such increased costs or reductions, and of such Lender’s
intention to claim compensation therefor (except that, if the Regulatory Change
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(f)    FATCA. If a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), to
the extent reasonably possible, such Lender shall deliver to the Borrower and
the Administrative

 

37



--------------------------------------------------------------------------------

Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 4.04(f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(g)    Cooperation. The Borrower agrees, upon the request of the Administrative
Agent or any Lender, promptly to execute, deliver and complete such forms,
certificates and other documents, make such filings and otherwise cooperate with
the Administrative Agent or such Lender, in each case as the Administrative
Agent or such Lender may reasonably request from time to time, in order for the
Administrative Agent or such Lender to establish that the Administrative Agent
or such Lender is not subject to, or is entitled to a reduction in the amount of
or exemption from, any deduction, withholding or other Taxes with respect to any
payments to the Administrative Agent or such Lender for principal, interest,
fees or other amounts under the Credit Documents, including United Kingdom HM
Revenue & Customs’ Form DTTP2.

Section 4.05    Funding Impracticable.

If at any time any Lender shall have determined in good faith (which
determination shall be conclusive) that the making or maintenance of all or any
part of such Lender’s Eurodollar Loans has been made impracticable or unlawful
because of compliance by such Lender in good faith with any law or guideline or
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof or with any request or
directive of such body (whether or not having the effect of law) or because U.S.
dollar deposits in the amount and requested maturity of such Eurodollar Loans
are not available to such Lender in the London Eurodollar interbank market, then
the Administrative Agent, upon notification to it of such determination by such
Lender, shall forthwith advise the other Lenders and the Borrower thereof. Upon
such date as shall be specified in such notice and until such time as the
Administrative Agent, upon notification to it by such Lender, shall notify the
Borrower and the other Lenders that the circumstances specified by it in such
notice no longer apply, (i) notwithstanding any other provision of this
Agreement, such Eurodollar Loans shall, automatically and without requirement of
further notice, or any payment pursuant to Section 4.03 or 4.04, by the
Borrower, be converted to ABR Loans, and (ii) the obligation of such Lender to
make or continue Eurodollar Loans shall be suspended, and, if the Borrower shall
request in a Borrowing Request or Conversion Request that the Lenders make a
Eurodollar Loan, the Loan requested to be made by such Lender shall instead be
made as an ABR Loan.

 

38



--------------------------------------------------------------------------------

Section 4.06    Expenses; Indemnity; Damage Waivers.

(a)    The Borrower agrees, whether or not any Loan is made, to pay or reimburse
the Administrative Agent all of its reasonable out-of-pocket fees and expenses
incurred in connection with the development, preparation, negotiation,
execution, closing and syndication of, the Credit Documents and the
administration of the credit facility established under the Credit Documents and
any amendment, supplement or modification thereto (whether or not executed or
effective) and any documents prepared in connection therewith, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent and the maintenance of an electronic platform (including
without limitation charges of Debtdomain or any similar electronic information
platform)) or information transmission systems in connection with this
Agreement.

(b)    The Borrower agrees to pay all reasonable out-of-pocket fees and expenses
incurred by the Administrative Agent and, after the occurrence and during the
continuance of an Event of Default, the Joint Lead Arrangers, the Joint
Bookrunners or any Lender (including, without limitation, the reasonable fees
and disbursements of one counsel to the Administrative Agent, unless (and to the
extent) conflicts of interest require the use of more than one counsel) in
connection with the enforcement of, and the protection of their respective
rights under, any provision of any Credit Document or any amendment or
supplement to this Agreement (including all such fees and expenses incurred
during any “workout” or restructuring in respect of the Obligations and during
any legal proceeding, including any bankruptcy proceeding).

(c)    The Borrower agrees to indemnify the Administrative Agent, the Joint Lead
Arrangers, the Joint Bookrunners, each of the Lenders and each of their
respective Affiliates and their respective directors, officers, employees,
agents and advisors (each, an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including counsel fees and expenses, incurred by or asserted against
any Indemnitee arising out of, in any way connected with, or as a result of
(i) the execution or delivery of any Credit Document or any agreement or
instrument contemplated by any Credit Document, the performance by the parties
thereto of their respective obligations under any Credit Document or the
consummation of the transactions contemplated by any Credit Document, (ii) the
use of the proceeds of the Loans or (iii) any claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. In connection with any claim for indemnification
pursuant to this Agreement by more than one Indemnitee, all such Indemnitees
shall be represented by the same legal counsel selected by the Indemnitees;
provided that if such legal counsel determines in good faith that representing
all such Indemnitees is reasonably likely to result in a conflict of interest
under laws or ethical

 

39



--------------------------------------------------------------------------------

principles applicable to such legal counsel or that a defense or counterclaim is
available to an Indemnitee that is not available to all such Indemnitees, then
to the extent reasonably necessary to avoid such a conflict of interest or to
permit unqualified assertion of such a defense or counterclaim, each Indemnitee
shall be entitled to separate representation.

(d)    All amounts due under this Section 4.06 shall be payable in immediately
available funds upon written demand therefor.

(e)    To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan,
or the use of the proceeds thereof. No Indemnitee referred to in paragraph
(c) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

Section 4.07    Survival.

The provisions of Sections 4.03, 4.04, 4.06 and 9.06, shall remain operative and
in full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the reduction or termination of any Commitments,
the invalidity or unenforceability of any term or provision of any Credit
Document, or any investigation made by or on behalf of the Lenders.

Section 4.08    Replacement of a Lender.

Notwithstanding anything to the contrary contained herein, if any Lender shall
request compensation pursuant to Section 4.04(b)(i) or (ii) then, in each case,
the Borrower may require that such Lender transfer all of its right, title and
interest under this Agreement and such Lender’s Revolving Credit Notes to one or
more of the other Lenders or any other lender identified by the Borrower and
reasonably acceptable to the Administrative Agent as a Replacement Lender which
is willing to assume all of the obligations of such Lender, for consideration
equal to the outstanding principal amount of such Lender’s Loans, together with
interest thereon to the date of such transfer and all other amounts payable
under the Credit Documents to such Lender on or prior to the date of such
transfer (including, without limitation, any fees accrued hereunder and any
amounts which would be payable under Section 4.03 as if all of such Lender’s
Loans were being prepaid in full on such date). Subject to the execution and
delivery of new notes, an Assignment and Acceptance, and such other documents as
such Lender may

 

40



--------------------------------------------------------------------------------

reasonably require, such Replacement Lender shall be a “Lender” for all purposes
hereunder. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements of the Borrower contained in Sections 4.04
and 4.06 (without duplication of any payments made to such Lender by the
Borrower or the Replacement Lender) shall survive for the benefit of any Lender
replaced under this Section 4.08 with respect to the time prior to such
replacement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.01    Representations and Warranties.

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

(a)    Corporate Existence.

(i)    The Borrower and each of its Significant Subsidiaries has been duly
organized or formed and is validly existing and in good standing under the laws
of its jurisdiction of incorporation or formation;

(ii)    the Borrower and each of its Significant Subsidiaries has the corporate
(or analogous) power and authority and all necessary governmental licenses,
authorizations, consents and approvals material to the ownership of its assets
and the carrying on of its business except as would not be reasonably expected
to have a Material Adverse Effect;

(iii)    the Borrower has the power and authority and all governmental licenses,
authorizations, consents and approvals to execute, deliver and perform its
obligations under this Agreement and the Revolving Credit Notes; and

(iv)    the Borrower is duly qualified as a foreign corporation, licensed and in
good standing under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such
qualification, except any such failure to be qualified, licensed or in good
standing as would not be reasonably expected to have a Material Adverse Effect.

(b)    Corporate Authorization; No Contravention. The execution, delivery, and
performance by the Borrower of the Credit Documents have been duly authorized by
all necessary corporate action and do not and will not:

(i)    contravene the terms of the Borrower’s articles of incorporation, bylaws
or other organizational document;

 

41



--------------------------------------------------------------------------------

(ii)    conflict with or result in any breach or contravention of, or the
creation of any Lien under, any Contractual Obligation, injunction, order or
decree to which the Borrower is a party or by which it is bound; or

(iii)    violate any Requirement of Law.

(c)    Governmental Authorization. No consent, approval, authorization or order
of any Governmental Authority is required for due execution, delivery and
performance by the Borrower of the Credit Documents.

(d)    Binding Effect. This Agreement is, and the Revolving Credit Notes when
delivered hereunder will be, legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their respective
terms subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

(e)    Litigation. There are no actions, suits, proceedings, claims or disputes
pending, or to the best knowledge of the Borrower, threatened at law, in equity,
in arbitration or before any Governmental Authority, against the Borrower, or
its Subsidiaries or any of their respective Property which (i) purport to affect
or pertain to this Agreement, or any of the transactions contemplated hereby; or
(ii) would reasonably be expected to have a Material Adverse Effect. No
injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery and performance of any Credit Document or
directing that the transactions provided for herein not be consummated as herein
provided.

(f)    No Default. No Default or Event of Default exists or would result from
the incurring of the Obligations by the Borrower under this Agreement. Neither
the Borrower, nor any of its Significant Subsidiaries, is in default under or
with respect to any Contractual Obligation which, individually or together with
all such defaults, would have a Material Adverse Effect.

(g)    ERISA Compliance. (i) Each Qualified Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state law, including all requirements under the Code or ERISA for
filing reports (which are true and correct in all material respects as of the
date filed), and to the best knowledge of the Borrower, benefits have been paid
in accordance with the provisions of such Plan.

(ii)    Each Qualified Plan has been determined by the IRS to qualify under
Section 401 of the Code or is the subject of a favorable IRS opinion letter, the
IRS has not determined that any amendment to any Qualified Plan does not qualify
under Section 401 of the Code, and the trusts created thereunder have been
determined to be exempt from tax under the provisions of Section 501 of the
Code, and to the best

 

42



--------------------------------------------------------------------------------

knowledge of the Borrower, nothing has occurred which would cause the loss of
such qualification or tax-exempt status.

(iii)    There is no material outstanding liability under Title IV of ERISA
(other than the liability of the Plan to pay benefits) with respect to any Plan
maintained or sponsored by the Borrower or any ERISA Affiliate (as to which the
Borrower is or may be liable), or with respect to any Plan to which the Borrower
or any ERISA Affiliate (wherein the Borrower is or may be liable) contributes or
is obligated to contribute.

(iv)    None of the Pension Plans has any Unfunded Pension Liability in excess
of ten percent (10%) of the Net Worth as to which the Borrower is or may be
liable.

(v)    No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan maintained or sponsored by the Borrower or to which the
Borrower is obligated to contribute.

(vi)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, other than routine claims for benefits
in the usual and ordinary course, asserted or instituted against (i) any Plan
maintained or sponsored by the Borrower or its assets, (ii) any ERISA Affiliate
with respect to any Qualified Plan of the Borrower, or (iii) any fiduciary with
respect to any Plan for which the Borrower may be directly or indirectly liable,
through indemnification obligations or otherwise, which would be reasonably
likely to have a Material Adverse Effect.

(vii)    The Borrower has not incurred nor reasonably expects to incur (i) any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan or (ii) any liability under
Title IV of ERISA (other than premiums due and not delinquent under Section 4007
of ERISA) with respect to a Qualified Plan except for liability that would not
be reasonably expected to have a Material Adverse Effect.

(viii)    The Borrower has not transferred any Unfunded Pension Liability to any
entity other than an ERISA Affiliate or otherwise engaged in a transaction that
could be subject to Section 4069 or 4212(c) of ERISA except as would not be
reasonably expected to have a Material Adverse Effect.

(ix)    The Borrower has not engaged, directly or indirectly, in a non-exempt
prohibited transaction (as defined in Section 4975 of the Code or Section 406 of
ERISA) in connection with any Plan which would have a Material Adverse Effect.

(h)    Use of Proceeds; Margin Regulations. No Loans will be used, directly or
indirectly, (i) to purchase or carry Margin Stock or (ii) to repay or otherwise
refinance

 

43



--------------------------------------------------------------------------------

indebtedness of the Borrower or others incurred to purchase or carry Margin
Stock or (iii) to extend credit for the purpose of purchasing or carrying any
Margin Stock.

(i)    Title to Property. The Borrower and each of its Significant Subsidiaries
has sufficient and legal title in fee simple to or valid leasehold interest in
all its real Property, except for such defects in title as could not,
individually or in the aggregate, have a Material Adverse Effect. Such Property
is free and clear of all Liens, except Permitted Liens.

(j)    Taxes. The Borrower and its Subsidiaries have filed all federal and other
material tax returns and reports required to be filed and have paid all federal
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their respective Property, income or assets
otherwise due and payable except (a) those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP, and (b) those levied or imposed on
Subsidiaries other than Significant Subsidiaries the nonpayment of which would
not, in the aggregate, have a Material Adverse Effect. To the best knowledge of
the Borrower, there is no proposed tax assessment against the Borrower or any of
its Subsidiaries which would, if the assessment were made, have a Material
Adverse Effect.

(k)    Financial Condition.

The audited consolidated balance sheet of SGC and its consolidated Subsidiaries
as of December 31, 2016 and the related consolidated statements of income,
changes in shareholders’ equity and cash flows for the period then ended, copies
of which have been furnished to the Administrative Agent and the Lenders, fairly
present the consolidated financial condition of SGC and its consolidated
Subsidiaries as of, and the results of its operations and cash flows for, the
period then ended, applied on a consistent basis. Such financial statements were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, are complete and accurate, and show all material indebtedness
and other liabilities of SGC and its consolidated Subsidiaries as of the date
thereof (including liabilities for taxes and material commitments).

(l)    Environmental Matters.

(i)    The operations of the Borrower and each of its Subsidiaries comply with
all Environmental Laws except where such noncompliance would not have a Material
Adverse Effect.

(ii)    The Borrower and each of its Subsidiaries have obtained all licenses,
permits, authorizations and registrations required under any Environmental Law
(“Environmental Permits”) necessary for its operations, and all such
Environmental Permits are in good standing, and the Borrower and each of its
Subsidiaries are in

 

44



--------------------------------------------------------------------------------

compliance with all terms and conditions of such Environmental Permits, except
where the failure so to obtain, be in good standing or be in compliance would
not have a Material Adverse Effect.

(iii)    None of the Borrower, any of its Subsidiaries or any of their present
Property or operations is subject to any outstanding written order from or
agreement with any Governmental Authority or other Person, nor subject to any
judicial or docketed administrative proceeding, respecting any Environmental
Law, Environmental Claim or Hazardous Material which would have a Material
Adverse Effect.

(iv)    There are no conditions or circumstances which may give rise to any
Environmental Claim arising from the operations of the Borrower or its
Subsidiaries which would have a Material Adverse Effect. Without limiting the
generality of the foregoing, except as would not, in the aggregate, have a
Material Adverse Effect (i) neither the Borrower nor any of its Subsidiaries has
any underground storage tanks (x) that are not properly registered or permitted
under applicable Environmental Laws or (y) that are leaking or disposing of
Hazardous Materials offsite and (ii) the Borrower and its Subsidiaries have
notified all of their employees of the existence, if any, of any health hazard
arising from the conditions of their employment and have met all notification
requirements under Title III of CERCLA or any other Environmental Law.

(m)    Investment Company. Neither the Borrower nor any Person controlling the
Borrower is an “Investment Company” within the meaning of the Investment Company
Act of 1940.

(n)    Labor Relations. There are no strikes, lockouts or other labor disputes
against the Borrower or any of its Subsidiaries or, to the best of the
Borrower’s knowledge, threatened against or affecting the Borrower or any of its
Subsidiaries which would have a Material Adverse Effect, and no significant
unfair labor practice complaint is pending against the Borrower or any of its
Subsidiaries or, to the best knowledge of the Borrower, threatened against any
of them before any Governmental Authority which would have a Material Adverse
Effect.

(o)    Insurance. The Property of the Borrower and its Significant Subsidiaries
are insured with financially sound and reputable insurance companies, in such
amounts, with such deductibles and covering such risks as is customarily carried
by companies engaged in similar businesses and owning similar Property in
localities where the Borrower or such Significant Subsidiary operates.

(p)    Full Disclosure. None of the representations or warranties made by the
Borrower in this Agreement as of the date of such representations and
warranties, and none of the statements contained in any certificate furnished by
or on behalf of the Borrower in connection with this Agreement contains any
untrue statement of a material

 

45



--------------------------------------------------------------------------------

fact or omits any material fact required to be stated therein or necessary to
make the statements made therein, in light of the circumstances under which they
are made, not misleading.

(q)    Compliance with Applicable Laws. Neither the Borrower nor any Subsidiary
is in default with respect to any judgment, order, writ, injunction, decree or
decision of any Governmental Authority which default would have a Material
Adverse Effect. The Borrower and each Subsidiary is complying in all material
respects with all applicable statutes and regulations, including ERISA and
applicable occupational, safety and health and other labor laws, of all
Governmental Authorities, a violation of which would have a Material Adverse
Effect.

(r)    Ranking. The Obligations of the Borrower to the Lenders to be undertaken
under the Credit Documents rank senior to or pari passu with other Unsecured
Debt of the Borrower.

(s)    Anti-Corruption Laws and Anti-Terrorism Laws.

(i)    None of the Borrower or any of its Subsidiaries or, to the knowledge of
the Borrower or any of its Subsidiaries, any director, officer, employee, agent
or Affiliate of the Borrower or any of its Subsidiaries is a Person that is, or
is owned or controlled by Persons that are: (A) the subject of any Sanctions or
(B) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions.

(ii)    Each of the Borrower and its Subsidiaries has implemented and maintains
in effect policies and procedures designed to ensure compliance by the Borrower
and each such Subsidiary thereof with Sanctions, Anti-Corruption Laws and
Anti-Terrorism Laws.

(iii)    The operations of the Borrower and its Subsidiaries are and have been
conducted at all times in compliance with all applicable Anti-Corruption Laws
and Anti-Terrorism Laws and no action, suit or proceeding by or before any
Governmental Authority involving the Borrower or any of its Subsidiaries with
respect to any potential violation of the Anti-Corruption Laws or Anti-Terrorism
Laws is pending, or to the knowledge of the Borrower threatened. The Borrower
has provided to the Administrative Agent and the Lenders all information
regarding the Borrower and its Subsidiaries and its Affiliates necessary for the
Bank to comply with “know your customer” and Anti-Terrorism Laws and such
information is correct.

Section 5.02    Survival.

All representations and warranties made by the Borrower in this Agreement, and
in the certificates or other instruments prepared or delivered in connection
with or

 

46



--------------------------------------------------------------------------------

pursuant to this Agreement, shall (i) be considered to have been relied upon by
the Lenders, (ii) survive the making of Loans regardless of any investigation
made by, or on behalf of, the Lenders, and (iii) continue in full force and
effect as long as the Commitments have not been terminated and, thereafter, so
long as any Loan, fee or other amount payable hereunder remains unpaid.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01    Conditions to the Availability of the Commitments.

The obligations of each Lender hereunder are subject to, and the Lenders’
Commitments shall not become available until the earliest date (the “Effective
Date”) on which each of the following conditions precedent shall have been
satisfied or waived in writing by the Lenders:

(a)    This Agreement. The Administrative Agent shall have received this
Agreement duly executed and delivered by each of the Lenders and the Borrower.

(b)    The Revolving Credit Notes. The Borrower shall have delivered to the
Administrative Agent a duly executed Revolving Credit Note for each Lender that
requests a Revolving Credit Note.

(c)    Evidence of Corporate Action. The Lenders shall have received the
following:

(i)    The articles of incorporation of the Borrower as in effect on the
Effective Date, certified by the Secretary of State of California as of a recent
date and by the Secretary or Assistant Secretary of the Borrower as of the
Effective Date and the bylaws of the Borrower as in effect on the Effective
Date, certified by the Secretary or Assistant Secretary of the Borrower as of
the Effective Date.

(ii)    Certificates of good standing for the Borrower from each of the
Secretary of State of California and the Secretaries of State of the states
where the Borrower conducts its principal operations, certifying that the
Borrower is in good standing in such states, such certificates to be dated
reasonably near the Effective Date.

(iii)    Copies of the resolutions of the board of directors of the Borrower
approving and authorizing the execution, delivery and performance by the
Borrower of this Agreement and the Revolving Credit Notes and authorizing the
borrowings hereunder, certified as of the Effective Date by the Secretary or an
Assistant Secretary of the Borrower.

 

47



--------------------------------------------------------------------------------

(iv)    A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement, the Revolving Credit Notes and any
certificates or other documents, to be delivered in connection herewith.

(d)    The Lenders shall have received a favorable written opinion, dated the
Effective Date, of Josh Westerman, Senior Counsel of the Borrower, and
Morrison & Foerster LLP, in substantially the form of Exhibit D.

(e)    Representations and Warranties; Etc. The following statements shall be
true and the Administrative Agent shall have received a certificate signed by a
Responsible Officer, dated the Effective Date, stating that:

(i)    The representations and warranties contained in Section 5.01 of this
Agreement are correct on and as of the Effective Date as though made on and as
of such date;

(ii)    Since December 31, 2016, neither the Borrower nor any of its
Subsidiaries have entered into or consummated any transaction or transactions,
and there has occurred no change, including as a result of a Regulatory Change,
affecting the business, credit, operations or financial condition of the
Borrower and its Subsidiaries, taken as a whole, which would have a Material
Adverse Effect;

(iii)    No litigation, proceeding or inquiry before or by any arbitrator or
Governmental Authority is continuing or, to the best of the Borrower’s
knowledge, threatened which would have a Material Adverse Effect;

(iv)    No event has occurred and is continuing which constitutes a Default or
Event of Default; and

(v)    Setting forth reasonably detailed calculations of the ratio of SGC’s
(A) Funded Debt to (B)(I) Funded Debt plus (II) stockholders’ equity determined
in accordance with GAAP, as of the Effective Date, and demonstrating that, the
foregoing ratio did not exceed 0.70 to 1.00 as of December 31, 2016.

(f)    [Reserved].

(g)    Other Documents. The Lenders shall have received such other certificates,
opinions and other documents as the Required Lenders reasonably may require.

 

48



--------------------------------------------------------------------------------

(h)    Fees and Expenses. The Borrower shall have paid (i) the fees and expenses
of counsel to the Administrative Agent in connection with the preparation,
negotiation and closing of the Credit Documents and (ii) the fees and other
amounts required to be paid to the Administrative Agent and the Lenders on the
Effective Date.

(i)    2016 Audited Financial Statements. The Lenders shall have received the
audited consolidated balance sheet of SGC as of December 31, 2016 and the
related consolidated statements of income, changes in shareholders’ equity and
cash flows for the period then ended, audited by PricewaterhouseCoopers LLP or
other independent certified public accountants of recognized national standing
and accompanied by an opinion of such accountants (which opinion shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit relating to the
material operations of SGC).

(c)    “Know Your Customer” Information. The Administrative Agent and the
Lenders shall have received at least five (5) Business Days prior to the
Effective Date, all documentation and other information about the Borrower and
its Subsidiaries that shall have been requested by the Lenders in writing at
least ten (10) days prior to the Effective Date and that the Lenders reasonably
determine is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

Section 6.02    Conditions to All Loans.

The obligations of the Lenders to make each Loan are subject to the conditions
precedent that, on the date of each Loan and after giving effect thereto, each
of the following conditions precedent shall have been satisfied or waived in
writing by the Lenders required to waive any condition precedent not satisfied:

(a)    Borrowing Request. The Administrative Agent shall have received a
Borrowing Request complying with the terms of this Agreement.

(b)    No Default. No Default or Event of Default shall have occurred and be
continuing, nor shall any Default or Event of Default occur as a result of the
making of such Loan.

(c)    Representations and Warranties. The representations and warranties
contained in Section 5.01 shall have been true and correct when made and (except
to the extent that any representation or warranty speaks as of a date certain)
shall be true and correct on the Borrowing Date with the same effect as though
such representations and warranties had been made on such Borrowing Date.

 

49



--------------------------------------------------------------------------------

Section 6.03    Satisfaction of Conditions Precedent.

Each of (i) the delivery by the Borrower of a Borrowing Request (unless the
Borrower notifies the Lenders in writing to the contrary prior to the Borrowing
Date) and (ii) the acceptance of the proceeds of a Loan shall be deemed to
constitute a certification by the Borrower that, as of the Borrowing Date, each
of the conditions precedent contained in Section 6.02 has been satisfied with
respect to any Loans then being made.

ARTICLE VII

COVENANTS

Section 7.01    Affirmative Covenants.

Until satisfaction in full of all the obligations of the Borrower under the
Credit Documents and termination of the Commitments of the Lenders hereunder:

(a)    Financial Statements; Compliance Certificates. The Borrower shall furnish
to the Lenders:

(i)    As soon as available, but not later than 120 days after the end of each
fiscal year of the Borrower, (A) the audited consolidated balance sheet of the
Borrower as of the end of such fiscal year and the related consolidated
statements of income, changes in shareholders’ equity and cash flows for such
fiscal year, and (ii) the audited unconsolidated balance sheet of the Borrower
as of the end of such fiscal year and the related unconsolidated statements of
income, changes in shareholders’ equity and cash flows for such fiscal year,
each audited by PricewaterhouseCoopers LLP or other independent certified public
accountants of recognized national standing and accompanied by an opinion of
such accountants (which opinion shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit relating to the material operations of the Borrower.

(ii)    As soon as available, but not later than 60 days after the end of each
of the first three quarterly accounting periods in each fiscal year of the
Borrower, (A) the unaudited unconsolidated balance sheet of the Borrower as of
the end of such quarterly period and the related unaudited unconsolidated
statements of income, changes in shareholders’ equity and cash flows, and
(B) the unaudited consolidated balance sheet of the Borrower as of the end of
such quarterly period and the related unaudited consolidated statements of
income, changes in shareholders’ equity and cash flows for the elapsed portion
of the fiscal year ended with the last day of such quarterly period. Such
statements shall be in

 

50



--------------------------------------------------------------------------------

reasonable detail and certified by a Responsible Officer who was involved in the
preparation of the financial statements referred to herein.

(iii)    Concurrently with the delivery of the financial statements referred to
in clauses (i) and (ii) above, a certificate of a Responsible Officer
(A) stating that, to the best of such officer’s knowledge after reasonable
investigation, the Borrower, during such period, has observed or performed all
of its covenants and other agreements in all material respects, and satisfied
every condition contained in this Agreement to be observed, performed or
satisfied by it, and that such officer has obtained no knowledge of any Default
or Event of Default except as specified in such certificate, and (B) showing in
detail the calculation supporting such statement in respect of Section 7.03.

(iv)    [Reserved.]

(v)    Within five days after the same are sent, copies of all financial
statements and reports which the Borrower sends to its shareholders, and
promptly after the same are filed, copies of all financial statements and
regular, periodic or special reports which the Borrower may make to, or file
with, the SEC.

(vi)    Promptly, such additional financial and other information as the
Administrative Agent, at the request of any Lender, may from time to time
reasonably request.

(b)    Notices. The Borrower shall promptly notify the Administrative Agent (who
shall notify each Lender):

(i)    of the occurrence of any Default or Event of Default;

(ii)    of any (A) breach or non-performance of, or any default under any
Contractual Obligation of the Borrower or any of its Subsidiaries which would be
reasonably expected to result in a Material Adverse Effect; or (B) dispute,
litigation, investigation, proceeding or suspension which may exist at any time
between the Borrower or any of its Subsidiaries and any Governmental Authority
which would reasonably be expected to result in a Material Adverse Effect;

(iii)    of the commencement of, or any material development in, any litigation
or proceeding affecting the Borrower or any Subsidiary which, if adversely
determined, would have a Material Adverse Effect;

(iv)    of any other litigation or proceeding affecting the Borrower or any of
its Subsidiaries which the Borrower would be required to report

 

51



--------------------------------------------------------------------------------

to the SEC pursuant to the Securities Exchange Act of 1934, within four days
after reporting the same to the SEC;

(v)    of any ERISA Event affecting the Borrower or any ERISA Affiliate (but in
no event more than ten days after such ERISA Event) and promptly after the
filing or delivery thereof, (i) a copy of any notice with respect to such ERISA
Event that may be required to be filed with the PBGC and (ii) any notice
delivered by the PBGC to the Borrower or any ERISA Affiliate with respect to
such ERISA Event;

(vi)    upon becoming aware of any Material Adverse Effect;

(vii)    upon becoming aware of any change in the Borrower’s Senior Debt Rating
by Moody’s or S&P;

(viii)    following any change in accounting policies or financial reporting
practices; and

(ix)    upon becoming aware of any labor controversy resulting in or threatening
to result in any strike, work stoppage, boycott, shutdown or other labor
disruption against or involving the Borrower or any Subsidiary which would
reasonably be expected to have a Material Adverse Effect.

Each notice pursuant to this Section 7.01(b) shall be accompanied by a written
statement by a Responsible Officer setting forth details of the occurrence
referred to therein.

(c)    Preservation of Corporate Existence, Etc. The Borrower shall and shall
cause each of its Significant Subsidiaries to:

(i)    preserve and maintain in full force and effect its corporate (or
analogous) existence and good standing under the laws of its state or
jurisdiction of incorporation or formation except as permitted under
Section 7.02(b) hereof;

(ii)    preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary or useful in the
normal conduct of its business, except as would not be reasonably expected to
have a Material Adverse Effect;

(iii)    use its reasonable efforts, in the ordinary course and consistent with
past practice, to preserve its business organization and preserve the goodwill
and business of the customers, suppliers and others having business relations
with it, except as would not be reasonably expected to have a Material Adverse
Effect; and

 

52



--------------------------------------------------------------------------------

(iv)    preserve or renew all of its registered trademarks, trade names and
service marks, the non-preservation of which would have a Material Adverse
Effect.

(d)    Maintenance of Property. The Borrower shall maintain, and shall cause
each of its Significant Subsidiaries to maintain, and preserve all its Property
which is used or useful in its business in good working order and condition,
ordinary wear and tear excepted and except as permitted under Section 7.02(b)
hereof.

(e)    Insurance. The Borrower shall maintain, and shall cause each Significant
Subsidiary to maintain, with financially sound and reputable insurers, insurance
with respect to its Property and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons, including workers’ compensation insurance,
public liability and property and casualty insurance.

(f)    Payments of Obligations. The Borrower shall, and shall cause its
Subsidiaries to, pay and discharge as the same shall become due and payable (or
prior to delinquency), all obligations and liabilities material to the Borrower
and its Subsidiaries taken as a whole, including:

(i)    all tax liabilities, assessments and governmental charges or levies upon
it or its Property or assets, and

(ii)    all lawful claims which, if unpaid, might by law become a Lien other
than a Permitted Lien upon its Property.

except in each case (x) those that are being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by the Borrower or such Subsidiary or (y) the nonpayment of which
would not, in the aggregate, have a Material Adverse Effect.

(g)    Compliance with Laws. The Borrower shall comply, and shall cause each of
its Subsidiaries to comply, in all material respects with all Requirements of
Law of any Governmental Authority having jurisdiction over it or its business,
except such as may be contested in good faith or as to which a bona fide dispute
may exist or where such noncompliance would not have a Material Adverse Effect.

(h)    Inspection of Property and Books and Records. The Borrower shall
maintain, and shall cause each of its Subsidiaries to maintain, proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower and such Subsidiaries.
To the extent permitted by applicable law and subject to Section 11.05, the
Borrower will permit, and will cause each of its

 

53



--------------------------------------------------------------------------------

Subsidiaries to permit, representatives of the Administrative Agent or any
Lender to visit and inspect any of their respective Property, to examine their
respective corporate, financial and operating records and make copies thereof or
abstracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective directors, officers, employees and independent
public accountants, at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however that so long as no Event of Default shall have
occurred and be continuing, the Borrower shall not be obligated to reimburse the
Administrative Agent or any Lender for more than one inspection during any
calendar year.

(i)    Ranking. The Borrower shall cause all of the Obligations of the Borrower
to the Lenders to at all times rank senior to or pari passu with other Unsecured
Debt of the Borrower.

(j)    Compliance with Anti-Terrorism Laws. The Borrower shall comply in all
material respects with all anti-terrorism laws and regulations applicable to it
including, without limitation, (i) ensuring that no Person who owns a
controlling interest in or otherwise controls the Borrower is or shall be
(A) listed on the Specially Designated Nationals and Blocked Person List
maintained by the Office of Foreign Assets Control (“OFAC”), Department of the
Treasury, or any other similar list maintained by the OFAC under any authorizing
statute, Executive Order or regulation or (B) a Person designated under
Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23, 2001), any
related enabling legislation or any similar Executive Order and (ii) compliance
with all applicable Bank Secrecy Act (“BSA”) laws, regulations and government
guidance on BSA compliance and on the prevention and detection of money
laundering violations.

Section 7.02    Negative Covenants.

Until satisfaction in full of all the obligations of the Borrower under the
Credit Documents and termination of the Commitments of the Lenders hereunder,
the Borrower will not, without the written consent of the Required Lenders:

(a)    Liens. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien upon or with respect to any of its Property
except Permitted Liens.

(b)    Consolidations and Mergers; Disposition of Assets. Merge, consolidate
with or into, or convey, transfer, lease or otherwise dispose of, or permit any
of its Significant Subsidiaries to merge, consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereinafter acquired) or enter into, or permit any of its Significant
Subsidiaries to enter into, any joint venture or partnership with, any Person
except:

 

54



--------------------------------------------------------------------------------

(i)    any Significant Subsidiary of the Borrower may merge, consolidate or
combine with or into, or transfer assets to (A) the Borrower (if the Borrower
shall be the continuing or surviving corporation) or (B) any one or more
Subsidiaries of the Borrower; provided that if any transaction permitted by this
clause (B) shall involve a wholly-owned Subsidiary and a Subsidiary that is not
wholly-owned, such wholly-owned Subsidiary shall be the continuing or surviving
corporation;

(ii)    any Significant Subsidiary of the Borrower may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or another wholly-owned Significant Subsidiary of the
Borrower; if immediately after giving effect thereto no Default or Event of
Default would exist;

(iii)    the Borrower may merge, consolidate or combine with another entity if
(1) the Borrower is the corporation surviving the merger, and (2) immediately
after giving effect thereto, no Default or Event of Default would exist; and

(iv)    the Borrower and any Subsidiary may enter into joint ventures and
partnerships in the same line of business.

(c)    Investments and Acquisitions. Make, or permit any of its Significant
Subsidiaries to make, any Investments or Acquisitions except (i) for Permitted
Investments, (ii) as required by any Governmental Authority, and (iii) for
Acquisitions, provided that:

(i)    immediately before or after giving effect to each Acquisition, no Default
or Event of Default shall or would exist, and immediately after giving effect
thereto, all of the representations and warranties contained in this Agreement
shall be true and correct with the same effect as though then made,

(ii)    the Person, business or assets acquired is engaged in or useful in the
same line of business as the Borrower or any Significant Subsidiary, and

(iii)    such Acquisition shall not be a “hostile” acquisition and shall have
been approved by the Board of Directors (or equivalent) and shareholders (or
equivalent), if required, of the Borrower or the applicable Significant
Subsidiary and the entity to be acquired.

(d)    Transactions with Affiliates. Enter into, or permit any of its
Subsidiaries to enter into, any transaction with any Affiliate of the Borrower
or of any such Subsidiary except as permitted by this Agreement or in the
ordinary course of business and pursuant to the reasonable requirements of the
business of the Borrower or such Subsidiary and upon fair and reasonable terms
no less favorable to the Borrower or such Subsidiary than

 

55



--------------------------------------------------------------------------------

would be obtained in a comparable arm’s-length transaction with a Person not an
Affiliate of the Borrower or such Subsidiary.

(e)    Compliance with ERISA. Directly or indirectly, or permit any ERISA
Affiliate to directly or indirectly (i) terminate, any Qualified Plan subject to
Title IV of ERISA so as to result in any material (in the opinion of the
Administrative Agent) liability to the Borrower or any ERISA Affiliate,
(ii) permit to exist any ERISA Event or any other event or condition, which
presents the risk of a material (in the opinion of the Administrative Agent)
liability of the Borrower or any ERISA Affiliate, or (iii) make a complete or
partial withdrawal (within the meaning of ERISA Section 4201) from any
Multiemployer Plan so as to result in any material (in the opinion of the
Required Lenders) liability to the Borrower or any ERISA Affiliate, (iv) except
in the ordinary course of business consistent with past practice, enter into any
new Plan or modify any existing Plan so as to increase its obligations
thereunder which would reasonably be expected to result in any material (in the
opinion of the Administrative Agent) liability of the Borrower or any ERISA
Affiliate, or (v) permit the present value of all nonforfeitable accrued
benefits under each Qualified Plan (using the actuarial assumptions that would
be utilized by the PBGC upon termination of such a Qualified Plan) materially
(in the opinion of the Required Lenders) to exceed the fair market value of such
Qualified Plan’s assets allocable to such benefits, all determined as of the
most recent valuation date for each such Qualified Plan; provided, however that
any liability of $25,000,000 or less shall not be considered “material” for
purposes of this Section 7.02(e).

(f)    [Reserved].

(g)    Restricted Payments. Declare or make any dividend payment or other
distribution of assets, Property, cash, rights, obligations or securities on
account of any shares of any class of its capital stock or purchase, redeem or
otherwise acquire for value (or permit any of its non-wholly-owned Subsidiaries
to do so) any shares of its capital stock or any warrants, rights or options to
acquire such shares, now or hereafter outstanding if a Default or Event of
Default has occurred and is continuing or would result therefrom.

(h)    Change in Business. Engage, or permit any of its Subsidiaries to engage,
in any material line of business substantially different from those lines of
business carried on by it on the date hereof and any and all reasonably related
businesses necessary for, in support, furtherance or anticipation of and/or
ancillary to or in the preparation for such businesses.

(i)    Use of Proceeds. Use the proceeds of any Loan other than to fund fees and
expenses associated with this Agreement and for general corporate purposes.
Without limiting the foregoing, the Borrower will not, directly or knowingly
indirectly, use the proceeds of any advance, or lend, contribute or otherwise
make available such proceeds, to any subsidiary, joint venture partner or other
Person (A) to fund any activities or business of or with any Person, or in any
country or territory, that at the time

 

56



--------------------------------------------------------------------------------

of such funding, is, or whose government is, the subject of Sanctions, (B) in
any other manner that would result in a violation of Sanctions by any Person
including, without limitation, the Borrower, the Lenders and the Administrative
Agent or (C) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws.

Section 7.03    Financial Covenant.

Until satisfaction in full of all the obligations of the Borrower under the
Credit Documents and termination of the Commitments of the Lenders hereunder,
the Borrower will not permit the ratio of Funded Debt to Total Capitalization to
exceed 0.70 to 1.00 as of the end of any quarter of any fiscal year.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.01    Events of Default

If one or more of the following events (each, an “Event of Default”) shall
occur:

(a)    The Borrower shall fail duly to pay any principal of any Loan when due,
whether at maturity, by notice of intention to prepay or otherwise; or

(b)    The Borrower shall fail duly to pay any interest, fee or any other amount
payable under the Credit Documents within two Business Days after the same shall
be due; or

(c)    Any representation or warranty made or deemed made by the Borrower
herein, or any statement or representation made in any certificate, report or
opinion delivered by or on behalf of the Borrower in connection herewith, shall
prove to have been false or misleading in any material respect when so made or
deemed made; or

(d)    The Borrower shall fail duly to observe or perform any term, covenant or
agreement contained in Sections 7.01(c), 7.02 or 7.03; or

(e)    The Borrower shall fail duly to observe or perform any other term,
covenant or agreement contained in this Agreement and such failure shall have
continued unremedied for a period of thirty (30) days after a Responsible
Officer shall have obtained knowledge thereof; or

(f)    The Borrower or any Subsidiary shall fail to pay any of its obligations
for Debt (other than its Obligations hereunder) in an amount of $25,000,000 or
more when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), or any other default or event of default under any
agreement or instrument

 

57



--------------------------------------------------------------------------------

relating to any such obligation shall occur and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, or
if the maturity of such obligation is accelerated, or any such obligation shall
be declared to be due and payable, or required to be prepaid prior to the stated
maturity thereof; or

(g)    One or more judgments against the Borrower or any Subsidiary or
attachments against its Property, which in the aggregate exceed $25,000,000 not
covered by insurance, or the operation or result of which would interfere
materially and adversely with the conduct of the business of the Borrower, the
Intermediate Holding Company or SGC, shall remain unpaid, unstayed on appeal,
undischarged, unbonded and undismissed for a period of 30 days or more; or any
Person shall have filed any suit, action or proceeding which results in the
granting of any form of injunction or restraining order, temporary or otherwise,
the compliance with which would have a Material Adverse Effect, and which
injunction or restraining order is not dissolved (or otherwise terminated) or
modified within 30 days so as to eliminate that portion of such injunction or
restraining order which would have such Material Adverse Effect; or

(h)    Any order, writ, warrant, garnishment or other process of any court
attaching, garnishing, distraining or otherwise freezing assets of the Borrower
or any Subsidiary in an amount equal to $25,000,000 or more in value in the
aggregate for all such orders, writs, warrants, garnishments shall remain
unstayed on appeal, undischarged or undismissed for a period of 30 days or more;
or

(i)    (i)    The Borrower, the Intermediate Holding Company or SGC shall
commence any case, proceeding, or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debts, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its assets, or the
Borrower, the Intermediate Holding Company or SGC shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Borrower, the Intermediate Holding Company or SGC any case,
proceeding or other action of a nature referred to in clause (i) above and such
case, proceeding or action shall not have been vacated, discharged or stayed
within 60 days from the entry thereof; or (iii) the Borrower, the Intermediate
Holding Company or SGC shall consent to the institution of, or fail to
controvert in a timely and appropriate manner, any case, proceeding or other
action of a nature referred to above; or (iv) the Borrower, the Intermediate
Holding Company or SGC shall file an answer admitting the material allegations
of a petition filed against it in any case, proceeding or other action of a
nature referred to above; or (v) the Borrower, the Intermediate Holding Company
or SGC shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or (vi) the

 

58



--------------------------------------------------------------------------------

Borrower, the Intermediate Holding Company or SGC shall take corporate action
for the purpose of effecting any of the foregoing; or

(j)    (i) The Borrower or an ERISA Affiliate shall fail to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under a Multiemployer Plan where such
failure can reasonably be expected to impose on the Borrower or an ERISA
Affiliate liability (for additional taxes, to Plan participants, or otherwise)
in the aggregate amount in excess of ten percent (10%) of the Net Worth;
(ii) the Borrower or an ERISA Affiliate shall fail to satisfy its contribution
requirements under Section 412 of the Code, whether or not it has sought a
waiver under Section 412(d) of the Code where such failure can reasonably be
expected to impose on the Borrower or an ERISA Affiliate liability (for
additional taxes, to Plan participants, or otherwise) in the aggregate amount in
excess of ten percent (10%) of the Net Worth; (iii) the Unfunded Pension
Liabilities of a Plan or Plans shall exceed ten percent (10%) of the Net Worth;
(iv) a Plan that is intended to be qualified under Section 401(a) of the Code
shall lose its qualification, and such loss can reasonably be expected to impose
on the Borrower or an ERISA Affiliate liability (for additional taxes, to Plan
participants, or otherwise) in the aggregate amount of ten percent (10%) of the
Net Worth or more; (v) the commencement or increase of contributions to, the
adoption of, or the amendment of a Plan by, the Borrower or an ERISA Affiliate
shall result in a net increase in unfunded liabilities of the Borrower or an
ERISA Affiliate in excess of ten percent (10%) of the Net Worth; or (vi) any
combination of events listed in clause (iii) through (v) that involves a net
increase in aggregate Unfunded Pension Liabilities and unfunded liabilities in
excess of ten percent (10%) of the Net Worth shall occur; or

(k)    All or substantially all of the Property of the Borrower or its
Subsidiaries shall be condemned, seized or appropriated, excluding Property of a
Subsidiary other than a Significant Subsidiary the condemnation, seizure or
appropriation of which would not have a Material Adverse Effect; or

(l)    Any Governmental Authority shall revoke or fail to renew any license,
permit or franchise of the Borrower or any of its Subsidiaries, or the Borrower
or any of its Subsidiaries shall for any reason lose any license, permit or
franchise, if such revocation, non-renewal or loss would have a Material Adverse
Effect; or

(m)    Any Credit Document (other than Revolving Credit Notes which have been
replaced or superseded) shall cease to be in full effect; or

(n)    A Change in Control shall occur;

then, and at any time during the continuance of such Event of Default, the
Administrative Agent, at the written request of the Required Lenders, may, by
written notice to the Borrower, take either or both of the following actions, at
the same or different times: (i) terminate forthwith the Commitments and
(ii) declare any Loans then outstanding to be due and payable, whereupon the
principal of the Loans so declared to be due, together

 

59



--------------------------------------------------------------------------------

with accrued interest thereon and any other unpaid amounts accrued under the
Credit Documents, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind (all of which are hereby
expressly waived by the Borrower); provided that, in the case of any Event of
Default described in Section 8.01(i) occurring with respect to the Borrower, the
Commitments shall automatically and immediately terminate and the principal of
all Loans then outstanding, together with accrued interest thereon and any other
unpaid amounts accrued under the Credit Documents, shall automatically and
immediately become due and payable without presentment, demand, protest or any
other notice of any kind (all of which are hereby expressly waived by the
Borrower).

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.01    The Agency.

Each Lender appoints The Bank of New York Mellon as its agent hereunder and
irrevocably authorizes the Administrative Agent to take such action on its
behalf and to exercise such powers hereunder as are specifically delegated to
the Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto, and the Administrative Agent hereby accepts such
appointment subject to the terms hereof. The relationship between the
Administrative Agent and the Lenders shall be that of agent and principal only
and nothing herein shall be construed to constitute the Administrative Agent a
trustee or fiduciary for any Lender nor to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.

Section 9.02    The Administrative Agent’s Duties.

The Administrative Agent shall promptly forward to each Lender copies, or notify
each Lender as to the contents, of all notices received from the Borrower
pursuant to the terms of this Agreement and, in the event that the Borrower
fails to pay when due the principal of or interest on any Loan, the
Administrative Agent shall promptly give notice thereof to the Lenders. As to
any other matter not expressly provided for herein, the Administrative Agent
shall have no duty to act or refrain from acting with respect to the Borrower,
except upon the instructions of the Required Lenders. The Administrative Agent
shall not be bound by any waiver, amendment, supplement, or modification of this
Agreement which affects its duties hereunder, unless it shall have given its
prior written consent thereto. The Administrative Agent shall have no duty to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements binding on the Borrower pursuant to this
Agreement nor shall the Administrative Agent be deemed to have knowledge of the
occurrence of any Default or Event of Default (other than a failure of the
Borrower to pay when due the principal or interest on any Loan), unless it shall
have received written notice from the Borrower or a Lender specifying such
Default or Event of Default and stating that such notice is a “Notice of
Default”.

 

60



--------------------------------------------------------------------------------

Section 9.03    Limitation of Liabilities.

Each of the Lenders and the Borrower agree that (i) neither the Administrative
Agent nor any of its officers or employees shall be liable for any action taken
or omitted to be taken by any of them hereunder except for its or their own
gross negligence or willful misconduct as determined by a final and
nonappealable ruling by a court of competent jurisdiction, (ii) neither the
Administrative Agent nor any of its officers or employees shall be liable for
any action taken or omitted to be taken by any of them in good faith in reliance
upon the advice of counsel, independent public accountants or other experts
selected by the Administrative Agent, and (iii) the Administrative Agent shall
be entitled to rely upon any notice, consent, certificate, statement or other
document believed by it to be genuine and correct and to have been signed and/or
sent by the proper Persons.

Section 9.04    The Administrative Agent as a Lender.

The Administrative Agent may maintain deposits or credit balances for, invest
in, lend money to and generally engage in any kind of banking business with the
Borrower or any Subsidiary or Affiliate of the Borrower without any duty to
account therefor to the Lenders.

Section 9.05    Lender Credit Decision.

Neither the Administrative Agent, nor any of its Affiliates, officers or
employees has any responsibility for, gives any guaranty in respect of, nor
makes any representation to the Lenders as to, (i) the condition, financial or
otherwise, of the Borrower or any Subsidiary thereof or the truth of any
representation or warranty given or made in this Agreement, or in connection
herewith or (ii) the validity, execution, sufficiency, effectiveness,
construction, adequacy, enforceability or value of this Agreement or any other
document or instrument related hereto. Except as specifically provided herein,
neither the Administrative Agent nor any of its Affiliates, officers or
employees shall have any duty or responsibility, either initially or on a
continuing basis, to provide any Lender with any credit or other information
with respect to the operations, business, property, condition or
creditworthiness of the Borrower or any of its Subsidiaries, whether such
information comes into the Administrative Agent’s possession on or before the
date hereof or at any time thereafter. Each Lender acknowledges that (i) it has,
independently and without reliance upon the Administrative Agent or any other
Lender, based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and
(ii) all information reviewed by it in its credit analysis or otherwise in
connection herewith has been provided solely by or on behalf of the Borrower,
and the Administrative Agent has no responsibility for such information. Each
Lender also acknowledges that it will independently and without reliance upon
the Administrative Agent or any other Lender, based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under any Credit Document.

 

61



--------------------------------------------------------------------------------

Section 9.06    Indemnification.

Each Lender agrees to indemnify the Administrative Agent, to the extent not
reimbursed by the Borrower, ratably in proportion to its Commitment, from and
against any and all liabilities, obligations, losses, claims, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement, or any action taken or omitted to be taken by the Administrative
Agent hereunder; provided, that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the gross negligence or
willful misconduct of the Administrative Agent or any of its officers or
employees as determined by a final and nonappealable ruling by a court of
competent jurisdiction. Without limiting the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including fees and disbursements of counsel incurred
by the Administrative Agent) in connection with the preparation, execution or
enforcement of, or legal advice in respect of rights or responsibilities under,
any Credit Document or any amendments or supplements thereto, to the extent that
the Administrative Agent is not reimbursed for such expenses by the Borrower.
Except for action expressly required of the Administrative Agent hereunder, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder unless it shall receive further assurances to its
satisfaction from the Lenders of their indemnification obligations under this
Section 9.06 against any and all liability and expense that may be incurred by
it by reason of taking or continuing to take any such action.

Section 9.07    Successor Administrative Agent

The Administrative Agent may resign at any time by giving 30 days’ prior written
notice thereof (unless the parties agree otherwise) to the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent reasonably acceptable to the
Borrower. If no successor Administrative Agent shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the resigning Administrative Agent’s giving of notice of resignation, the
resigning Administrative Agent may appoint a successor Administrative Agent,
which shall be a commercial bank organized or licensed under the laws of the
United States of America or of any State thereof and having a combined capital
and surplus of at least $250,000,000. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigned Administrative
Agent, and the resigned Administrative Agent shall be discharged from its duties
and obligations under this Agreement. After any Administrative Agent’s
resignation, the provisions of this

 

62



--------------------------------------------------------------------------------

Article IX shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement.

Section 9.08    No Duty Regarding Discretionary Actions

The Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law.

Section 9.09    Syndication and Other Agents

Notwithstanding anything herein to the contrary, the Joint Lead Arrangers, the
Joint Bookrunners and the Co-Syndication Agents named on the cover page of this
Agreement shall not have any duties or liabilities under this Agreement, except
in their respective capacities, if any, as Lenders.

ARTICLE X

EVIDENCE OF LOANS; TRANSFERS

Section 10.01    Evidence of Loans; Revolving Credit Notes.

The Borrower’s obligation to repay the Loans shall be evidenced by Revolving
Credit Notes if requested by each Lender, one such payable to the order of each
such Lender. The Revolving Credit Note of each Lender shall (i) be in the
principal amount of such Lender’s Commitment, (ii) be dated the Effective Date
(or the effective date on which such Lender becomes a Lender hereunder) and
(iii) be stated to mature on the Termination Date and bear interest from its
date until maturity on the principal balance (from time to time outstanding
thereunder) payable at the rates and in the manner provided herein. Each Lender
is authorized to indicate upon the grid attached to its Revolving Credit Note
all Loans made by it pursuant to this Agreement, interest elections and payments
of principal and interest thereon. Such notations shall be presumptive, absent
manifest error, as to the aggregate unpaid principal amount of all Loans made by
such Lender, and interest due thereon, but the failure by any Lender to make
such notations or the inaccuracy or incompleteness of any such notations shall
not affect the obligations of the Borrower hereunder or under the Revolving
Credit Notes.

 

63



--------------------------------------------------------------------------------

Section 10.02    Participations.

(a)    Any Lender may at any time grant to one or more financial institutions
(but not to a natural Person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural Person, or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each a
“Participant”) participating interests in its Commitment or any or all of its
Loans. In the event of any such grant by a Lender of a participating interest to
a Participant, whether or not upon notice to the Borrower and the Administrative
Agent, such Lender shall remain responsible for the performance of its
obligations hereunder, and, except to the extent such participating interest has
been granted pursuant to Section 4.02(e), the Borrower and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which any Lender may grant such a participating interest shall
provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided, that such participation agreement may provide that such Lender will
not agree to any modification, amendment or waiver of this Agreement described
in clauses (i) through (vi), inclusive, of Section 11.06(b) without the consent
of the Participant.

(b)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans, or
its other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, and such Lender shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.

(c)    The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.03 and 4.04(b) (subject to the requirements and
limitations in Section 4.04, including the requirements under Section 4.04(a)
(it being understood that the documentation required under Section 4.04(a) shall
be delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.03;
provided that such Participant (A) agrees to be subject to the provisions of
Section 4.08 as if it were an assignee under Section 10.03; and (B) shall not be
entitled to receive any greater payment under Section 4.04(b), with respect to
any participation, than its participating Lender would have been entitled to

 

64



--------------------------------------------------------------------------------

receive, except to the extent such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation.

(d)    To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.04 as though it were a Lender; provided that such
Participant agrees to be subject to Section 4.02(e) as though it were a Lender.

Section 10.03    Assignments.

(a)    Any Lender may at any time assign to one or more financial institutions
(but not to a natural Person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural Person, or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each an
“Assignee”), other than a Defaulting Lender or a subsidiary thereof or any
financial institution who, upon becoming a Lender hereunder, would constitute a
Defaulting Lender or a subsidiary thereof, all, or a proportionate part of all,
of its rights and obligations under this Agreement, and such Assignee shall
assume such rights and obligations, pursuant to an instrument, in substantially
the form of Exhibit E (an “Assignment and Acceptance”), executed by such
Assignee and such transferring Lender, with (and subject to) the signed consent
of the Borrower (which consent shall not be unreasonably withheld or delayed and
which consent shall be deemed to have been given if the Borrower has not
responded within ten Business Days of its receipt of a written request for such
consent) and the Administrative Agent (which consent shall not be unreasonably
withheld); provided that (i) each such assignment (other than assignments (x) to
its Affiliates or (y) its entire interest) shall be in a minimum amount of
$10,000,000 or in integral multiples of $1,000,000 in excess thereof (unless
otherwise approved by the Administrative Agent in its sole discretion),
(ii) each assignee shall be an Eligible Institution, and (iii) after giving
effect to each such assignment, the Commitment of the assignor (if it has not
assigned its entire interest) and of the assignee shall be at least $5,000,000;
provided further, that the foregoing consent requirement shall not be applicable
in the case of an assignment or other transfer by any Lender to an Affiliate of
such Lender or to another Lender; provided further, that any consent of the
Borrower otherwise required under this Section shall not be required if an Event
of Default has occurred and is continuing. Upon execution and delivery of an
Assignment and Acceptance and payment by such Assignee to such transferring
Lender of an amount equal to the purchase price agreed between such transferring
Lender and such Assignee and payment by the transferring Lender or the Assignee
of an assignment fee of $4,500 (or $7,500, if the transferring Lender is a
Defaulting Lender) to the Administrative Agent (unless such fee is waived by the
Administrative Agent in its sole discretion), such Assignee shall be a Lender
party to this Agreement and shall have all the rights and obligations of a
Lender with a Commitment as set forth in such Assignment and Acceptance, and the
transferring Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required.

 

65



--------------------------------------------------------------------------------

(b)    No Assignee of any transferring Lender’s rights shall be entitled to
receive any greater payment under Section 4.03 or 4.04 than such Lender would
have been entitled to receive with respect to the rights transferred, unless
such transfer is made with the Borrower’s prior written consent or by reason of
the provisions of Section 4.04(c) requiring such transferring Lender to
designate a different Applicable Lending Office under certain circumstances or
at a time when the circumstances giving rise to such payment did not exist.

(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in the United States a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

Section 10.04    Certain Pledges.

Notwithstanding any other provision in this Agreement, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under this Agreement and any Revolving Credit Note held by it in favor of any
Federal Reserve Bank in accordance with Federal Reserve Board Regulation A (or
any successor provision) or U.S. Treasury Regulation 31 C.F.R. § 203.14 (or any
successor provision), and such Federal Reserve Bank may enforce such pledge or
security interest in any manner permitted under applicable law.

ARTICLE XI

MISCELLANEOUS

Section 11.01    APPLICABLE LAW.

THE RIGHTS AND DUTIES OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS
UNDER THIS AGREEMENT SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION
5-1401, BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

66



--------------------------------------------------------------------------------

Section 11.02    WAIVER OF JURY TRIAL.

THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS EACH HEREBY WAIVES TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, THE REVOLVING CREDIT NOTES OR THE
RELATIONSHIPS ESTABLISHED HEREUNDER.

Section 11.03    Jurisdiction and Venue.

The Borrower, the Administrative Agent and the Lenders each hereby irrevocably
submits to the non-exclusive jurisdiction of any state or federal court in the
Borough of Manhattan, The City of New York for the purpose of any suit, action,
proceeding or judgment relating to or arising out of any Credit Document. The
Borrower, the Administrative Agent and the Lenders each hereby irrevocably
consents to the jurisdiction of any such court in any such action and to the
laying of venue in the Borough of Manhattan, The City of New York. The Borrower,
the Administrative Agent and the Lenders each hereby irrevocably waives, to the
fullest extent permitted by applicable law, any objection to the laying of the
venue of any such suit, action or proceeding brought in the aforesaid courts and
hereby irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

Section 11.04    Set-off.

The Borrower hereby authorizes each Lender (including each Lender in its
capacity as a purchaser of a participation interest pursuant to Section 4.02(e))
upon the occurrence of an Event of Default and at any time and from time to time
during the continuance thereof, to the fullest extent permitted by law, to set
off and apply any and all deposits (whether general or special, time or demand,
provisional or final and in whatever currency) at any time held, and other
indebtedness at any time owing, by such Lender to or for the credit or the
account of the Borrower against any of the Obligations of the Borrower, now or
hereafter existing under any Credit Document, held by such Lender, irrespective
of whether such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.06 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender under this Section 11.04 are in addition to other

 

67



--------------------------------------------------------------------------------

rights and remedies (including other rights of set-off) which such Lender may
have. Any Lender exercising its rights under this Section 11.04 shall give
notice thereof to the Borrower and the Administrative Agent concurrently with or
prior to the exercise of such rights; provided that failure to give such notice
shall not affect the validity of such exercise.

Section 11.05    Confidentiality.

(a)    The Lenders and the Administrative Agent agree (on behalf of themselves
and each of their Affiliates, directors, officers, employees and
representatives) to take normal and reasonable precautions and exercise due care
to maintain the confidentiality of all non-public information provided to them
by the Borrower or any Subsidiary or by the Administrative Agent on the
Borrower’s or any Subsidiary’s behalf in connection with this Agreement and
neither the Administrative Agent, any Lender, nor any of their Affiliates,
directors, officers, employees and representatives shall use any such
information for any purpose or in any manner other than pursuant to the terms
contemplated by this Agreement, except to the extent such information (a) was or
becomes generally available to the public other than as a result of a disclosure
by the Administrative Agent or any Lender, or (b) was or becomes available on a
non-confidential basis from a source other than the Borrower, provided that such
source is not bound by a confidentiality agreement with the Borrower known to
the Administrative Agent or affected Lender(s); provided that nothing herein
shall limit the disclosure of any such information (i) to the extent required by
statute, rule, regulation or judicial process; (ii) to counsel for any of the
Lenders or the Administrative Agent; (iii) to bank examiners, auditors or
accountants; (iv) to the Administrative Agent or any other Lender; (v) by the
Administrative Agent or any Lender to an Affiliate thereof who is bound by this
Section 11.05; provided that any such information delivered to an Affiliate
shall be for the purposes related to the extension of credit represented by this
Agreement and the administration and enforcement thereof and for no other
purpose; (vi) in connection with any litigation relating to enforcement of the
Credit Documents; (vii) to any assignee or participant (or prospective assignee
or participant) so long as such assignee or participant (or prospective assignee
or participant) first executes and delivers to the respective Lender a
Confidentiality Agreement, in substantially the form of Exhibit F; or (viii) on
a confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facility established hereunder. Each Lender and the Administrative Agent
agree, unless specifically prohibited by applicable law or court order, to
notify the Borrower of any request for disclosure of any such non public
information (x) by any Governmental Authority or representative thereof (other
than any such request in connection with an examination of such Person’s
financial condition by such Governmental Authority) or (y) pursuant to legal
process. In addition, the Administrative Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to

 

68



--------------------------------------------------------------------------------

the Administrative Agent and the Lenders in connection with the administration
of this Agreement, the other Credit Documents, and the Commitments.

(b)    This Agreement is intended to provide express authorization to each of
the Lenders and their Affiliates (and each employee, representative, or other
agent of each Lender and its of Affiliates) to disclose to any and all Persons,
without limitation of any kind, the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to the Lenders or any of them
or any of their Affiliates (and any such employees, representatives or other
agents) relating to such tax treatment and structure; provided, that, with
respect to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transactions contemplated
hereby as well as other information, this authorization shall only apply to such
portions of the document or similar item that relate to the tax treatment or tax
structure of the transactions contemplated hereby.

Section 11.06    Integration; Amendments and Waivers.

(a)    This Agreement and any separate letter agreements with respect to fees
payable by the Borrower with respect to this Agreement constitute the entire
agreement among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.

(b)    Any provision of this Agreement may be amended, modified, supplemented or
waived, but only by a written amendment or supplement, or written waiver, signed
by the Borrower and either the Required Lenders (and, if the rights or duties of
the Administrative Agent are affected thereby, by the Administrative Agent), or
the Administrative Agent with the consent of the Required Lenders; provided,
however, that no such amendment, modification, or waiver shall, unless signed by
all the Lenders in the case of clauses (v) and (vi) below or all the Lenders
affected thereby in the case of clauses (i) through (iv) below, or by the
Administrative Agent with the consent of all the Lenders in the case of clauses
(v) and (vi) below or all the Lenders affected thereby in the case of clauses
(i) through (iv) below, (i) increase or decrease the Commitment of any Lender,
except as contemplated by Section 2.03, or subject any Lender to any additional
obligation, (ii) reduce the principal of or rate of interest on any Loan or any
fees hereunder (other than the default rate set forth in Section 3.04),
(iii) postpone any payment of principal of or interest on any Loan or any fees
hereunder, (iv) postpone any reduction or termination of any Commitment,
(v) change the percentage of, the Commitments or of the aggregate unpaid
principal amount of Loans, or the number of Lenders, which shall be required for
the Lenders or any of them to take any action under this Section 11.06 or any
other provision of this Agreement, or (vi) amend, modify, supplement or waive
the provisions of this Section 11.06. Except to the extent expressly

 

69



--------------------------------------------------------------------------------

set forth therein, any waiver shall be effective only in the specific instance
and for the specific purpose for which such waiver is given.

Section 11.07    Cumulative Rights; No Waiver.

(a)    Each and every right granted to the Administrative Agent and the Lenders
hereunder or under any other document delivered in connection herewith, or
allowed them by law or equity, shall be cumulative and not exclusive and may be
exercised from time to time. No failure on the part of the Administrative Agent
or any Lender to exercise, and no delay in exercising, any right will operate as
a waiver thereof, nor will any single or partial exercise by the Administrative
Agent or any Lender of any right preclude any other or future exercise thereof
or the exercise of any other right.

Section 11.08    Notices.

(a)    Any communication, demand or notice to be given hereunder will be duly
given when delivered in writing, by telecopy or by electronic communications to
a party at its address as indicated below or such other address as such party
may specify in a notice to each other party hereto in the manner provided for
herein. A communication, demand or notice given pursuant to this Section 11.08
shall be addressed:

        If to the Borrower, at

Southwest Gas Holdings, Inc.

5241 Spring Mountain Road

Las Vegas, Nevada 89150

Telecopy: (702) 364-3023

Attention: Treasury Services

Email: Ken.Kenny@swgas.com

 

70



--------------------------------------------------------------------------------

        With a copy to:

Southwest Gas Holdings, Inc.

5241 Spring Mountain Road

Las Vegas, Nevada 89150

Telecopy: (702) 252-7283

Attention: General Counsel

Email: karen.haller@swgas.com

        If to the Administrative Agent, at

The Bank of New York Mellon

6023 Airport Road

Oriskany, New York 13424

Telecopy: (315) 765-4533

Telephone: (315) 765-4145

Attention: Lauren La Comb

Email: Lauren.LaComb@bnymellon.com and

            AFASyndications@bnymellon.com

        With a copy to:

The Bank of New York Mellon

BNY Mellon Center

500 Grant Street, Room 3600

Pittsburgh, Pennsylvania 15219

Attention: Mark W. Rogers, Vice President

Email: mark.w.rogers@bnymellon.com

If to any Lender, at its address indicated on Schedule I hereto, or at such
other address as may be designated by such Lender in an Administrative
Questionnaire or other appropriate writing, delivered to the Administrative
Agent and the Borrower.

This Section 11.08 shall not apply to notices referred to in Article II of this
Agreement, except to the extent set forth therein.

(b)    Notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by telecopier shall
be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (c) below, shall be effective as provided in such
subsection (c).

 

71



--------------------------------------------------------------------------------

(c)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(d)    The Borrower hereby agrees, unless directed otherwise by the
Administrative Agent or unless the email address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will provide to
the Administrative Agent all information, documents and other materials that it
is obligated to furnish to the Lenders or the Administrative Agent pursuant to
this Agreement, excluding (i) any Borrowing Request, Conversion Request,
Increase Request or Extension Request or any communication related thereto,
(ii) any communication that relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) notice of any Default or Event of Default under this Agreement or any
other Credit Document or (iv) any notice that is required to be delivered to
satisfy any condition precedent to the effectiveness of this Agreement and/or
any borrowing or other extension of credit hereunder (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic format acceptable to the
Administrative Agent to an email address as directed by the Administrative
Agent.

(e)    The Borrower acknowledges that the Administrative Agent will make
available to the Lenders Communications provided by the Borrower hereunder by
posting such Communications on Debtdomain or another similar electronic
platform. Such platform shall be deemed to be provided “as is” and “as
available”. Neither the Administrative Agent nor any of its directors, officers,
employees, agents or advisors warrants the accuracy or completeness of the
communications or the adequacy of such electronic platform and each expressly
disclaims liability for errors or omissions in the

 

72



--------------------------------------------------------------------------------

communications. The Administrative Agent makes no warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects in connection with the Communications or such
electronic platform. In no event shall the Administrative Agent or any of its
directors, officers, employees, agents or advisors have any liability to the
Borrower, any Lender or any other Person for damages of any kind, whether or not
based on strict liability and including direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Communications electronically, except to the extent the
liability of any such person is found in a final and nonappealable ruling by a
court of competent jurisdiction to have resulted primarily from such Person’s
gross negligence or willful misconduct, and no claim may be made by the Borrower
or any other Person against the Administrative Agent or any or its directors,
officers, employees, agents or advisors for any special, indirect, consequential
or punitive damages in respect of any claim for breach of contract or any other
theory of liability.

(f)    The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices given by the Borrower even if such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein. All telephonic notices to and other
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 11.09    Separability.

In case any one or more of the provisions contained in any Credit Document shall
be invalid, illegal or unenforceable in any respect under any law, the validity,
legality and enforceability of the remaining provisions contained herein or in
any other Credit Document shall not in any way be affected or impaired thereby.

Section 11.10    Parties in Interest.

This Agreement shall be binding upon and inure to the benefit of the Borrower
and the Lenders and their respective successors and assigns, except that the
Borrower may not assign any of its rights hereunder without the prior written
consent of all of the Lenders, and any purported assignment by the Borrower
without such consent shall be void.

Section 11.11    Execution in Counterparts.

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all the counterparts, including
counterparts delivered by

 

73



--------------------------------------------------------------------------------

telecopy or electronic format (including .pdf), shall together constitute one
and the same instrument.

Section 11.12    USA Patriot Act Notice.

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and its Subsidiaries, which information includes the
names, addresses and tax identification numbers of the Borrower and its
Subsidiaries, and other information that will allow such Lender to identify the
Borrower and its Subsidiaries in accordance with the Act.

Section 11.13 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

74



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SOUTHWEST GAS HOLDINGS, INC. By:  

/s/ KENNETH J. KENNY

  Name:   Kenneth J. Kenny   Title:   Vice President/Finance/Treasurer



--------------------------------------------------------------------------------

SOUTHWEST GAS HOLDINGS

REVOLVING CREDIT AGREEMENT

 

THE BANK OF NEW YORK MELLON, as

a Lender and as Administrative Agent

By:  

/s/ MARK W. ROGERS

  Name:   Mark W. Rogers   Title:   Vice President



--------------------------------------------------------------------------------

SOUTHWEST GAS HOLDINGS

REVOLVING CREDIT AGREEMENT

 

JPMORGAN CHASE BANK, N.A., as a Lender and as Co-Syndication Agent By:  

/s/ JUSTIN MARTIN

  Name:   Justin Martin   Title:   Authorized Officer



--------------------------------------------------------------------------------

SOUTHWEST GAS HOLDINGS

REVOLVING CREDIT AGREEMENT

 

BANK OF AMERICA, N.A., as a Lender and as Co-Syndication Agent By:  

/s/ MICHELE GORDON

  Name:   Michele Gordon   Title:   SVP



--------------------------------------------------------------------------------

SOUTHWEST GAS HOLDINGS

REVOLVING CREDIT AGREEMENT

 

MUFG UNION BANK, N.A., as a Lender By:  

/s/ ERIC OTIENO

  Name:   Eric Otieno   Title:   Vice President



--------------------------------------------------------------------------------

SOUTHWEST GAS HOLDINGS

REVOLVING CREDIT AGREEMENT

 

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ KEVEN D. SMITH

  Name:   Keven D. Smith   Title:   Senior Vice President



--------------------------------------------------------------------------------

SOUTHWEST GAS HOLDINGS

REVOLVING CREDIT AGREEMENT

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ GREGORY R. GREDVIG

  Name:   Gregory R. Gredvig   Title:   Director



--------------------------------------------------------------------------------

SOUTHWEST GAS HOLDINGS

REVOLVING CREDIT AGREEMENT

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ HOLLAND H. WILLIAMS

  Name:   Holland H. Williams   Title:   Vice President



--------------------------------------------------------------------------------

SOUTHWEST GAS HOLDINGS

REVOLVING CREDIT AGREEMENT

 

TD BANK, N. A., as a New Lender By:  

/s/ VIJAY PRASAD

  Name:   Vijay Prasad   Title:   Senior Vice President



--------------------------------------------------------------------------------

Schedule II

FORM OF SCHEDULE II CERTIFICATE

Reference is hereby made to the Revolving Credit Agreement, dated as of
March 28, 2017, among Southwest Gas Holdings, Inc. (the “Borrower”), the lenders
from time to time parties thereto (collectively, the “Lenders”; individually, a
“Lender”), and The Bank of New York Mellon, as Administrative Agent for the
Lenders thereunder, (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Pursuant to the provisions of Section 4.04 of the
Credit Agreement, the undersigned hereby certifies that:

1.         it is the sole record and beneficial owner of the loans or the
obligations evidenced by the Revolving Credit Note(s) in respect of which it is
providing this certificate.

2.         it is not a bank (as such term is used in Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”)). In this regard, the
undersigned further represents and warrants that:

 

  1.

(a)        it is not subject to regulatory or other legal requirements as a bank
in any jurisdiction; and

 

  2.

(b)        it has not been treated as a bank for purposes of any tax, securities
law or other filing or submission made to any Governmental Authority, any
application made to a rating agency or qualification for any exemption from tax,
securities law or other legal requirements;

3.         it is not a “10-percent shareholder” of the Borrower (as such term is
used in Section 881(c)(3)(B) of the Code);

4.         it is not a controlled foreign corporation related to the Borrower
within the meaning of Section 864(d)(4) of the Code; and

5.         it is not a “bank” as such term is used in Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended. Attached hereto are two accurate
and complete original signed copies of Internal Revenue Service Form W-8BEN or
Form W-8BEN-E (or successor form).

 

[NAME OF LENDER] By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

Exhibit A

Form of Borrowing Request For Loans

                         [Date]

The Bank of New York Mellon

6023 Airport Road

Oriskany, New York 13424

Telecopy: (315) 765-4533

Telephone: (315) 765-4145

Attention: Lauren La Comb

Email: Lauren.LaComb@bnymellon.com and

           AFASyndications@bnymellon.com

Borrowing Request for Loans

Ladies and Gentlemen:

Reference is made to the Revolving Credit Agreement, dated as of March 28, 2017
(as amended, modified or supplemented from time to time, the “Credit
Agreement”), among Southwest Gas Holdings, Inc. (the “Borrower”), the Lenders
from time to time parties thereto and The Bank of New York Mellon, as
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.

The Borrower hereby gives you notice, pursuant to Section 2.02 of the Credit
Agreement, that it requests Loans, and in that connection sets forth below the
terms on which such Loans are requested to be made:

 

(A)    Borrowing Date1    [                                     ] (B)   
Aggregate Principal Amount2    $                                     (C)   
Interest Rate Basis    [ABR] [Eurodollar] Loan (D)    Interest Period and the   
   last day thereof3    [                                     ]

 

Very truly yours,

 

 

1 

Must be a Business Day.

 

2 

Must be an amount not less than $2,500,000, or an integral multiple of
$1,000,000 in excess thereof, in the case of Eurodollar Loans, or at least
$1,000,000 or an integral multiple of $100,000 in excess thereof in the case of
an ABR Loans.

 

3 

In the case of Eurodollar Loans, one week, one, two, three or six-month periods,
or, if made available by all Lenders, periods of seven to thirty-one days or
twelve months. Not applicable to ABR Loans.



--------------------------------------------------------------------------------

SOUTHWEST GAS HOLDINGS, INC. By:  

 

  Name:    

Title:

 

 

2



--------------------------------------------------------------------------------

Exhibit B

Form of Continuation/Conversion Request

[Date]

The Bank of New York Mellon

6023 Airport Road

Oriskany, New York 13424

Telecopy: (315) 765-4533

Telephone: (315) 765-4145

Attention: Lauren La Comb

Email: Lauren.LaComb@bnymellon.com and

           AFASyndications@bnymellon.com

Continuation/Conversion Request

Ladies and Gentlemen:

Reference is made to the Revolving Credit Agreement, dated as of March 28, 2017
(as amended, modified or supplemented from time to time, the “Credit
Agreement”), among Southwest Gas Holdings, Inc. (the “Borrower”), the Lenders
from time to time parties thereto and The Bank of New York Mellon, as
Administrative Agent. Capitalized terms used herein but not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.

The Borrower hereby requests, pursuant to Section 3.01(b) of the Credit
Agreement, that on                     , 201    :

(1)    $    ,000,000 of the presently outstanding principal amount of Loans
originally made on                      201     [and $                 of the
presently outstanding principal amount of the Loans originally made on
                     201    ],

(2)    presently being maintained as [ABR] [Eurodollar] Loans,

(3)    be [converted into] [continued as], [Eurodollar Loans having an Interest
Period of [one week] [       days] [one] [two] [three] [six] [twelve] months].



--------------------------------------------------------------------------------

Very truly yours, SOUTHWEST GAS HOLDINGS, INC. By:  

 

  Name:    

Title:

 

 

2



--------------------------------------------------------------------------------

Exhibit C

Form of Revolving Credit Note

PROMISSORY NOTE

[Principal Amount]                                        
                         [Date]

SOUTHWEST GAS HOLDINGS, INC., a California corporation (the “Borrower”), for
value received, promises to pay to the order of [LENDER] (the “Lender”), on the
Termination Date (as defined in the Credit Agreement referred to below), the
principal sum of [PRINCIPAL AMOUNT IN DOLLARS] or, if less, the aggregate
principal amount of the Loans made by the Lender to the Borrower pursuant to
that certain Revolving Credit Agreement, dated as of March 28, 2017 (as amended,
modified or supplemented from time to time, the “Credit Agreement”), among the
Borrower, the Lenders from time to time parties thereto and The Bank of New York
Mellon, as Administrative Agent.

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding, from the date hereof until the date of repayment,
at the rate or rates per annum and on the date or dates specified in the Credit
Agreement.

Payments of both principal and interest are to be made in lawful money of the
United States of America in funds immediately available to the Lender at its
office or offices designated in accordance with the Credit Agreement.

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
diligence, presentment, demand, protest and notice of any kind whatsoever. The
failure or forbearance by the holder to exercise any of its rights hereunder in
any particular instance shall in no event constitute a waiver thereof.

All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder of this Note on the schedule attached hereto and made a
part hereof, or on a continuation thereof which shall be attached hereto and
made a part hereof, provided, however, that any failure of the holder of this
Note to make such a notation or any error in such notation shall in no manner
affect the validity or enforceability of the obligation of the Borrower to make
payments of principal and interest in accordance with the terms of this Note and
the Credit Agreement.

This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement, which, among other things, contains provisions for the acceleration
of the maturity hereof upon the happening of certain events, for optional
prepayment of the principal hereof prior to the maturity thereof and for the
amendment or waiver of certain provisions of the Credit Agreement and/or this
Note, all upon the terms and conditions therein specified. Capitalized terms
used and not otherwise defined herein have the meanings ascribed thereto in the
Credit Agreement.

 

3



--------------------------------------------------------------------------------

THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL, PURSUANT TO NEW
YORK GENERAL OBLIGATIONS LAW SECTION 5-1401 BE GOVERNED BY THE LAW OF THE STATE
OF NEW YORK.

This Note is not negotiable and interests herein may be assigned only upon the
terms and conditions specified in the Credit Agreement.

 

SOUTHWEST GAS HOLDINGS, INC. By:  

 

  Name:    

Title:

 

 

4



--------------------------------------------------------------------------------

LOANS AND PRINCIPAL PAYMENTS

 

   

Amount of Revolving

Credit Loans Made

        Amount of
Principal
Repaid           Amount of Unpaid
Principal Balance                 Date     ABR
Loan     Euro
dollar
Loan     Interest
Period (if
applicable)   ABR
Loan     Euro
dollar
Loan            ABR
Loan   Euro
dollar
Loan     Total     Notation
Made By                                                                        
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                               



--------------------------------------------------------------------------------

Exhibit D

Form of Opinion of

Counsel for the Borrower

See Attached



--------------------------------------------------------------------------------

Exhibit E

Form of Assignment and Acceptance

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Revolving Credit Agreement, dated as of March 28, 2017
(as amended, modified or supplemented from time to time, the “Credit
Agreement”), among Southwest Gas Holdings, Inc. (the “Borrower”), the Lenders
from time to time parties thereto and The Bank of New York Mellon, as
Administrative Agent. Capitalized terms defined in the Credit Agreement are used
herein with the same meanings.

Section 1. Assignment and Acceptance. The Assignor identified in Annex I hereto
(the “Assignor”) hereby sells and assigns, without recourse, to the Assignee
identified in Annex 1 hereto (the “Assignee”), and the Assignee hereby purchases
and assumes, without recourse, from the Assignor, effective as of the Transfer
Effective Date set forth in Annex 1 hereto, the interests set forth on Annex 1
hereto (the “Assigned Interest”) in the Assignor’s rights and obligations under
the Credit Agreement, including, without limitation, the interests set forth on
Annex 1 in the Commitment of the Assignor on the Transfer Effective Date and
Loans owing to the Assignor which are outstanding on the Transfer Effective
Date. Each of the Assignor and the Assignee hereby makes and agrees to be bound
by all the representations, warranties and agreements set forth in Section 9.05
of the Credit Agreement, a copy of which has been received by the Assignee. From
and after the Transfer Effective Date (i) the Assignee shall be a party to and
be bound by the provisions of the Credit Agreement and, to the extent of the
interests assigned by this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent of
the interests assigned by this Assignment and Acceptance, relinquish its rights
and be released from its obligations under the Credit Agreement.

Section 2. Other Documentation. This Assignment and Acceptance is being
delivered to the Administrative Agent together with a properly completed
Administrative Questionnaire, attached as Annex 2 hereto, if the Assignee is not
already a Lender under the Credit Agreement.

Section 3. Representations and Warranties of the Assignor. The Assignor
(i) represents and warrants that, as of the date hereof, it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is held by it free and clear of any adverse claim; (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, or any other
instrument or document executed or furnished pursuant thereto; and (iii) makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations



--------------------------------------------------------------------------------

under the Credit Agreement or any other instrument or document furnished
pursuant thereto.

Section 4. Representations and Warranties of the Assignee. The Assignee
(a) confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements delivered on or before the date hereof
pursuant to Sections 5.01(k) and 7.01(a) thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (b) agrees that it will,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Credit Documents; (c) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under the Credit Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (d) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Documents are required to be performed by it as a Lender; and (e) if the
Assignee is organized under the laws of a jurisdiction outside the United
States, confirms to the Borrower (and is providing to the Administrative Agent
and the Borrower the forms required pursuant to Section 4.04(a)(ii) of the
Credit Agreement) that (i) the Assignee is entitled to benefits under an income
tax treaty to which the United States is a party that reduces the rate of
withholding tax on payments under the Credit Agreement or (ii) that the income
receivable pursuant to the Credit Agreement is effectively connected with the
conduct of a trade or business in the United States.

Section 5. GOVERNING LAW. THE RIGHTS AND DUTIES OF THE PARTIES UNDER THIS
ASSIGNMENT AND ACCEPTANCE SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Annex 1 hereto.

 

2



--------------------------------------------------------------------------------

Annex 1 to Assignment and Acceptance

 

Date of Assignment:

 

 

Legal Name of Assignor:

 

 

Legal Name of Assignee:

 

 

Assignee’s Address for Notices:

 

 

   

 

Transfer Effective Date of Assignment (may not be fewer than two Business Days
after the Date of Assignment):  

 

   

 

 

  Principal Amount Assigned   

Percentage Assigned of

Commitment (set forth, to

at least 8 decimals, as a

percentage of the

Total Commitment)

Commitment Assigned:   $                        % Loans   $
The terms set forth above are hereby agreed to:   Consent given:

                                , as  Assignor    SOUTHWEST GAS HOLDINGS, INC.

By:                                                     

    Name:

    Title:

    

By:                                                 

    Name:

    Title:

                                , as Assignee     

By:                                                     

    Name:

    Title:

    

THE BANK OF NEW YORK MELLON, as Administrative Agent

 

By:                                                 

    Name:

    Title:



--------------------------------------------------------------------------------

Annex 2 to Assignment and Acceptance

LEGAL NAME OF ASSIGNEE TO APPEAR IN DOCUMENTATION:

 

 

GENERAL INFORMATION   

ABR LENDING OFFICE:   

Institution Name:   

 

Street Address:   

 

City, State, Country, Zip Code:   

 

EURODOLLAR LENDING OFFICE:   

Institution Name:   

 

Street Address:   

 

City, State, Country, Zip Code:   

 

CONTACTS/NOTIFICATION METHODS CREDIT CONTACTS:

Primary Contact:   

 

Street Address:   

 

City, State, Country, Zip Code:   

 

Phone Number:   

 

FAX Number:   

 

Backup Contact:   

 

Street Address:   

 

City, State, Country, Zip Code:   

 

Phone Number:   

 

FAX Number:   

 

E-Mail Address:   

 

  



--------------------------------------------------------------------------------

ADMINISTRATIVE CONTACTS -- BORROWINGS, PAYDOWNS, INTEREST, FEES, ETC.

Contact:  

 

Street Address:  

 

City, State, Country, Zip Code:  

 

Phone Number:  

 

FAX Number:  

 

PAYMENT INSTRUCTIONS  

Name of bank where funds are to be transferred:  

 

Routing Transit/ABA number of bank where funds are to be transferred:  

 

Name of Account, if applicable:  

 

Account Number:  

 

Additional Information:  

 

 

TAX WITHHOLDING

Non Resident Alien                 Y*         N

* Form 4224 Enclosed

Tax ID Number                    

 

2



--------------------------------------------------------------------------------

MAILINGS

Please specify who should receive financial information:

 

Name:  

 

Street Address:  

 

City, State, Country, Zip Code:  

 

 

3



--------------------------------------------------------------------------------

Exhibit F

Form of Confidentiality Agreement

                                 [Date]

[Insert Name and

Address of Prospective

Participant or Assignee]

 

  Re:

Revolving Credit Agreement, dated as of March 28, 2017,

among Southwest Gas Holdings, Inc., the Lenders from time

to time parties thereto and The Bank of New York Mellon,

as Administrative Agent                                                 

Dear                         :

As a Lender party to the above-referenced credit agreement (the “Credit
Agreement”), we have agreed with Southwest Gas Holdings, Inc. (the “Borrower”),
pursuant to Section 11.05 of the Credit Agreement, to use our best efforts to
keep confidential, except as otherwise provided therein, all Confidential
Information (as defined in the Credit Agreement) regarding the Borrower and its
Subsidiaries.

As provided in such Section 11.05, we are permitted to provide you, as a
prospective participant or assignee, with certain of such Confidential
Information subject to the execution and delivery by you, prior to receiving
such non-public information, of a Confidentiality Agreement in this form. Such
information will not be made available to you until your execution and return to
us of this Confidentiality Agreement.

Accordingly, in consideration of the foregoing, you agree (on behalf of yourself
and each of your affiliates, directors, officers, employees and representatives)
that (A) such information will not be used by you except in connection with a
proposed [participation] [assignment] to you pursuant to the Credit Agreement
and (B) you shall take normal and reasonable precautions and exercise due care
to maintain the confidentiality of all Confidential Information provided to you;
provided that nothing herein shall limit the disclosure of any such information
(i) to the extent required by statute, rule, regulation or judicial process,
(ii) to your counsel or to counsel for any of the Lenders or the Administrative
Agent, (iii) to bank examiners, auditors or accountants, (iv) to the
Administrative Agent or any other Lender, and (v) in connection with any
litigation relating to enforcement of the Credit Documents; provided further,
that, unless specifically prohibited by applicable law or court order, you
agree, prior to disclosure thereof, to notify the Borrower of any request for
disclosure of any such non-public information (x) by any Governmental Authority
or representative thereof (other than any such request in connection with an
examination of your financial condition by such Governmental Authority) or
(y) pursuant to legal process.



--------------------------------------------------------------------------------

Please indicate your agreement to the foregoing by signing at the place provided
below the enclosed copy of this Confidentiality Agreement.

 

Very truly yours,

[Insert Name of Lender]

By:

 

 

 

Name:

 

Title:

 

Agreed as of the date of this letter.

[Insert name of prospective

participant or assignee]

By:

 

 

 

2



--------------------------------------------------------------------------------

Exhibit G

Form of Increase Request

                                 [Date]

The Bank of New York Mellon

6023 Airport Road

Oriskany, New York 13424

Telecopy: (315) 765-4533

Telephone: (315) 765-4145

Attention: Lauren La Comb

Email: Lauren.LaComb@bnymellon.com and

            AFASyndications@bnymellon.com

Increase Request for Loans

Ladies and Gentlemen:

Reference is made to the Revolving Credit Agreement, dated as of March 28, 2017
(as amended, modified or supplemented from time to time, the “Credit
Agreement”), among Southwest Gas Holdings, Inc. (the “Borrower”), the Lenders
from time to time parties thereto and The Bank of New York Mellon, as
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.

The Borrower hereby gives you notice, pursuant to Section 2.03(c) of the Credit
Agreement, that it requests an increase in the Commitments, and in that
connection sets forth below (A) the Lender(s) and the amount of the proposed
increase of the Commitment of such Lender(s) and (B) the proposed New Lender(s)
and the proposed amount of the Commitment of such New Lender(s):

 

(A)

  

Lender

    

Increase in Commitment

(B)

  

New Lender

    

New Commitment

 

Very truly yours,

SOUTHWEST GAS HOLDINGS, INC.

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

Exhibit H

Form of Extension Request

                                 [Date]

The Bank of New York Mellon

6023 Airport Road

Oriskany, New York 13424

Telecopy: (315) 765-4533

Telephone: (315) 765-4145

Attention: Lauren La Comb

Email: Lauren.LaComb@bnymellon.com and

AFASyndications@bnymellon.com

Ladies and Gentlemen:

Reference is made to the Revolving Credit Agreement, dated as of March 28, 2017
(as amended, modified or supplemented from time to time, the “Credit
Agreement”), among Southwest Gas Holdings, Inc. (the “Borrower”), the Lenders
from time to time parties thereto (the “Lenders”) and The Bank of New York
Mellon, as Administrative Agent (in such capacity, the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement.

The Borrower hereby gives you notice, pursuant to Section 2.03(e) of the Credit
Agreement, that it requests that the Termination Date be extended for an
additional period of one year.

The Borrower represents and warrants to the Administrative Agent and the Lenders
that there exists no Default or any Event of Default.

Each Lender signing below hereby consents to this Extension Request.

This Extension Request may be executed in any number of counterparts, each of
which shall be an original and all of which shall constitute one instrument. It
shall not be necessary in making proof of this instrument to produce or account
for more than one counterpart signed by the party to be charged.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Extension Request to be
executed as of the date and year first written above.

 

SOUTHWEST GAS HOLDINGS, INC.

By:

 

 

 

Name:

 

Title:

Each Lender, by signing below, consents to the foregoing Extension Request.

 

THE BANK OF NEW YORK MELLON,

As a Lender and as Administrative Agent

By:

 

 

 

Name:

 

 

 

Title:

 

 

[SIGNATURE BLOCKS FOR EACH CONSENTING LENDER]



--------------------------------------------------------------------------------

Exhibit I

Form of Supplement Under Section 2.03(c)

                                 [Date]

The Bank of New York Mellon

6023 Airport Road

Oriskany, New York 13424

Telecopy: (315) 765-4533

Telephone: (315) 765-4145

Attention: Lauren La Comb

Email: Lauren.LaComb@bnymellon.com and

            AFASyndications@bnymellon.com

Ladies and Gentlemen:

Reference is made to the Revolving Credit Agreement, dated as of March 28, 2017
(as amended, modified or supplemented from time to time, the “Credit
Agreement”), among Southwest Gas Holdings, Inc. (the “Borrower”), the Lenders
from time to time parties thereto (the “Lenders”) and The Bank of New York
Mellon, as Administrative Agent (in such capacity, the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.03(c) of the Credit Agreement and in accordance with the
Borrower’s Increase Request notice dated                  , 201    , the
undersigned is executing this Supplement to evidence that it is an Incremental
Lender having a Commitment equal to $                , and from and after the
effectiveness of this Supplement the undersigned shall (if not already a
“Lender” under the Credit Agreement) be and become a “Lender” for all purposes
under the Credit Agreement and the other Credit Documents.

Attached hereto is a completed Administrative Questionnaire, in substantially
the same form as Annex 2 to the form Assignment and Acceptance attached as
Exhibit E to the Credit Agreement.

This Supplement may be executed in any number of counterparts, each of which
shall be an original and all of which shall constitute one instrument. It shall
not be necessary in making proof of this instrument to produce or account for
more than one counterpart signed by the party to be charged. This Supplement
shall be effective on the date that it is acknowledged and consented to by the
Administrative Agent and the Borrower.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed as
of the date and year first written above.

 

[NAME OF INCREMENTAL LENDER]

By:

 

 

 

Name:

 

Title:

 

Acknowledge and Consented to

as of this              day of                 , 20    :

THE BANK OF NEW YORK MELLON,

As Administrative Agent

By:

 

 

 

Name:

 

Title:

SOUTHWEST GAS HOLDINGS, INC.

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

Exhibit J

Form of Replacement Lender Supplement Under Section 2.03(e)

                                 [Date]

The Bank of New York Mellon

6023 Airport Road

Oriskany, New York 13424

Telecopy: (315) 765-4533

Telephone: (315) 765-4145

Attention: Lauren La Comb

Email: Lauren.LaComb@bnymellon.com and

AFASyndications@bnymellon.com

Ladies and Gentlemen:

Reference is made to the Revolving Credit Agreement, dated as of March 28, 2017
(as amended, modified or supplemented from time to time, the “Credit
Agreement”), among Southwest Gas Holdings, Inc. (the “Borrower”), the Lenders
from time to time parties thereto (the “Lenders”) and The Bank of New York
Mellon, as Administrative Agent (in such capacity, the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.03(e) of the Credit Agreement, the undersigned is
executing this Supplement to evidence that it is a Replacement Lender having a
Commitment equal to $                , and from and after the effectiveness of
this Supplement the undersigned shall be and become a “Lender” for all purposes
under the Credit Agreement and the other Credit Documents.

Attached hereto is a completed Administrative Questionnaire, in substantially
the same form as Annex 2 to the form Assignment and Acceptance attached as
Exhibit E to the Credit Agreement.

This Supplement may be executed in any number of counterparts, each of which
shall be an original and all of which shall constitute one instrument. It shall
not be necessary in making proof of this instrument to produce or account for
more than one counterpart signed by the party to be charged. This Supplement
shall be effective on the date that it is acknowledged and consented to by the
Administrative Agent and the Borrower.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed as
of the date and year first written above.

 

[NAME OF REPLACEMENT LENDER]

By:

 

 

 

Name:

 

Title:

 

Acknowledge and Consented to

as of this              day of                 , 20    :

THE BANK OF NEW YORK MELLON,

As Administrative Agent

By:

 

 

 

Name:

 

Title:

SOUTHWEST GAS HOLDINGS, INC.

By:

 

 

 

Name:

 

Title: